UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5883 Dreyfus Index Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 4 / 30 / 2010 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 36 Statement of Financial Futures 37 Statement of Assets and Liabilities 38 Statement of Operations 39 Statement of Changes in Net Assets 40 Financial Highlights 41 Notes to Financial Statements 54 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover The Fund Dreyfus International Stock Index Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus International Stock Index Fund covering the six-month period from November 1, 2009, through April 30, 2010. Psychology plays a very important role in how investors  especially retail investors  perceive the markets and make asset allocation decisions. Unlike in an ideal world populated by the purely rational investor who would seek out investments that deliver the best risk/ return characteristics, the everyday investor is generally influenced by emotions. Currently, investor emotions appear to be deeply divided, with a large amount of investors still seeking low risk investments (such as cash instruments) and others seeking high risk investments (such as smaller-cap and emerging market securities), while the investment classes in the middle of the risk spectrum have seemingly been ignored. It is important to note that the investor sentiment cycle usually lags the economic cycle.Thats why we continue to stress the importance of a long-term, well-balanced asset allocation strategy that can help cushion the volatility produced by the emotional swings of the financial markets. If you have not revisited your investment portfolio in the past year, we urge you to speak with your financial advisor about positioning your portfolio to take advantage of long-term market fundamentals rather than lie susceptible to short-term emotions. For information about how the fund performed during the reporting period, as well as general market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 17, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through April 30, 2010, as provided by Karen Q.Wong and Richard A. Brown, Portfolio Managers Fund and Market Performance Overview For the six-month period ended April 30, 2010, Dreyfus International Stock Index Fund produced a total return of 2.36%. 1 This compares with a 2.48% total return for the funds benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (the MSCI EAFE Index or the Index), during the same period. 2 International stock markets encountered heightened volatility during the reporting period, as the worldwide economy gradually recovered but Europe suffered through a sovereign debt crisis.As a result, international stocks produced disparate results from one region of the world to another.The difference in returns between the fund and the Index was primarily the result of transaction costs and operating expenses that are not reflected in the Indexs return. The Funds Investment Approach The fund seeks to match the performance of the MSCI EAFE Index, a broadly diversified,international index composed of approximately 1,000 companies located in developed markets outside the United States and Canada.The fund attempts to match the Indexs return before fees and expenses by aligning the portfolio composition with the composition of the MSCI EAFE Index.The fund also invests in securities that represent the market as a whole, such as stock index futures, and manages its exposure to foreign currencies so that the funds currency profile matches the currency makeup of the MSCI EAFE Index. Economic Recovery, Debt Crisis Sparked Volatility Although unemployment has remained stubbornly high and credit availability has been relatively tight in many regions of the world, improved manufacturing activity and robust demand for energy and industrial commodities, particularly from the emerging markets, gener- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) ally helped boost confidence among businesses,consumers and investors. However, market conditions differed significantly from one region to another.While the emerging markets of Asia and Latin America seemed to thrive, Europe was mired in a sovereign debt crisis.The United States showed encouraging signs of economic growth, but Japan continued to struggle with persistent economic weakness and deflationary forces. The global stock market rally began to lose momentum during the final months of 2009, and investors appeared to shift their focus from bargain-hunting among beaten-down stocks to fundamental research into higher-quality companies with predictable earnings. However, stocks pulled back sharply in January 2010 when Greeces debt crisis dominated the headlines, and investors again sought attractive values among stocks that may have been punished too severely. Still, rising corporate earnings helped most non-European markets bounce back by the reporting periods end, largely erasing previous losses. International Banks Produced Mixed Results The Indexs results were bolstered by its holdings in Japan, where large exporters such as Nintendo, Canon, Hitachi and Sony benefited from economic recoveries in overseas markets. An increase in commodity prices helped fuel gains for metals-and-mining giants Rio Tinto and BHP Billiton, both of which are dual-listed in the United Kingdom and Australia, as well as for U.K.-based mining company Anglo American. In Sweden, the Indexs returns were enhanced by apparel retailer Hennes & Mauritz, wireless telecommunications company Sandvik and automakerVolvo, which was recently sold by Ford Motor Company to Chinese carmaker Zhejiang Geely Holding Group. Results among the Indexs bank holdings proved to be more varied. Several Australian banks produced solid results during the reporting period, most notably Commonwealth Bank of Australia, Westpac Banking, and Australia and New Zealand Banking Group. On the other hand, banks in Spain, Italy, France and Greece undermineded the Indexs performance as the European debt crisis intensified. In Spain, laggards included Banco Santander, Banco BilbaoVizcaya Argentaria and Banco Popular Español. UniCredit and Societe Generale disappointed in Italy 4 and France, respectively. On an absolute basis, banks in Greece produced the most significant declines for the Index, as National Bank of Greece, Alpha Bank, Piraeus Bank and EFG Eurobank Ergasias posted stock price declines of 50% or more.While these developments certainly were significant, Greece comprises a relatively small portion of the Index, helping to cushion its impact on overall performance. From a market sector standpoint, stocks in the distribution services, producer manufacturing, non-energy minerals, electronic technology and process industries industry groups contributed positively to the Indexs performance, while the communications, finance, utilities and energy minerals sectors generally lost value. Index Funds Offer Diversification Benefits An as index fund, we attempt to replicate the returns of the MSCI EAFE Index by closely approximating its composition. In our view, one of the greatest benefits of an index fund is that it offers a broadly diversified investment vehicle that can help investors manage risks by limiting the impact on the overall portfolio of unexpected losses in any single country, industry group or holding. May 17, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The funds performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries.The index reflects actual investable opportunities for global investors for stocks that are free of foreign ownership limits or legal restrictions at the country level. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus International Stock Index Fund from November 1, 2009 to April 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2010 Expenses paid per $1,000  $ 3.01 Ending value (after expenses) $1,023.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2010 Expenses paid per $1,000  $ 3.01 Ending value (after expenses) $1,021.82  Expenses are equal to the funds annualized expense ratio of .60%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2010 (Unaudited) Common Stocks97.9% Shares Value ($) Australia8.6% AGL Energy 24,804 345,199 Alumina 132,098 188,083 Amcor 71,084 430,728 AMP 118,310 684,333 Aristocrat Leisure 22,601 89,492 Arrow Energy 34,661 a 164,316 Asciano Group 163,493 a 254,854 ASX 9,522 289,932 Australia & New Zealand Banking Group 143,187 3,177,627 AXA Asia Pacific Holdings 59,313 341,564 Bendigo and Adelaide Bank 20,652 188,482 BHP Billiton 191,566 7,040,340 Billabong International 12,364 130,671 BlueScope Steel 102,901 248,436 Boral 31,989 174,013 Brambles 81,800 547,955 Caltex Australia 8,498 90,845 CFS Retail Property Trust 94,834 168,129 Coca-Cola Amatil 30,901 320,172 Cochlear 3,264 223,745 Commonwealth Bank of Australia 87,635 4,718,082 Computershare 24,153 263,620 Crown 28,313 215,409 CSL 32,682 986,565 CSR 87,375 141,904 Dexus Property Group 280,769 210,561 Energy Resources of Australia 2,999 43,576 Fairfax Media 122,604 194,398 Fortescue Metals Group 72,459 a 306,851 Fosters Group 107,931 544,983 Goodman Fielder 84,351 114,103 Goodman Group 359,557 237,655 GPT Group 531,642 288,213 Harvey Norman Holdings 31,092 97,576 Incitec Pivot 94,877 281,107 Insurance Australia Group 119,347 422,104 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Australia (continued) Intoll Group 128,485 134,326 James Hardie Industries 26,587 a 187,240 Leighton Holdings 8,503 289,307 Lend Lease 31,216 247,558 Macquarie Group 18,738 859,964 Map Group 41,877 120,666 Metcash 45,918 172,718 Mirvac Group 185,167 238,837 National Australia Bank 119,812 3,080,559 Newcrest Mining 27,238 823,782 Nufarm 8,335 58,867 OneSteel 73,726 237,960 Orica 20,654 502,160 Origin Energy 50,645 764,264 OZ Minerals 164,157 a 172,784 Paladin Energy 33,468 a 121,983 Qantas Airways 65,555 a 171,303 QBE Insurance Group 57,564 1,126,786 Rio Tinto 24,968 1,634,067 Santos 48,111 617,272 Sims Metal Management 9,692 183,696 Sonic Healthcare 20,859 267,393 SP Ausnet 62,635 51,428 Stockland 136,629 501,839 Suncorp-Metway 73,515 610,765 TABCORP Holdings 33,673 213,972 Tatts Group 70,864 163,248 Telstra 251,274 739,955 Toll Holdings 39,193 257,666 Transurban Group 63,094 a 299,753 Wesfarmers 57,622 1,552,146 Wesfarmers-PPS 8,823 238,789 Westfield Group 119,177 1,418,461 Westpac Banking 168,103 4,202,869 Woodside Petroleum 31,221 1,302,201 Woolworths 71,016 1,781,040 8 Common Stocks (continued) Shares Value ($) Australia (continued) WorleyParsons 8,855 216,266 Austria.3% Erste Group Bank 10,873 484,951 IMMOFINANZ 56,542 a 241,657 OMV 8,174 293,789 Raiffeisen International Bank Holding 3,091 150,645 Telekom Austria 17,644 233,897 Verbund-Oesterreichische Elektrizitaetswirtschafts, Cl. A 4,433 165,411 Vienna Insurance Group 2,207 108,070 Voestalpine 6,921 260,928 Belgium.9% Ageas 129,950 a 399,098 Anheuser-Busch InBev 41,313 2,007,455 Anheuser-Busch InBev (STRIP) 12,680 a 84 Belgacom 8,421 294,929 Cia Nationale e Portefeuille 1,980 102,556 Colruyt 821 201,869 Delhaize Group 5,854 484,625 Dexia 30,228 a 163,689 Groupe Bruxelles Lambert 4,421 374,194 Groupe Bruxelles Lambert (STRIP) 236 a 3 KBC Groep 9,065 a 409,872 Mobistar 1,807 110,456 Solvay 3,347 317,985 UCB 5,954 228,874 Umicore 6,361 231,019 China.1% Foxconn International Holdings 132,000 a 117,717 Sands China 109,813 177,929 Yangzijiang Shipbuilding Holdings 81,000 78,151 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Denmark1.0% AP MollerMaersk, Cl. A 30 241,651 AP MollerMaersk, Cl. B 75 621,352 Carlsberg, Cl. B 6,007 488,199 Coloplast, Cl. B 1,443 161,131 Danske Bank 26,230 a 680,739 DSV 12,099 215,140 H Lundbeck 2,653 43,383 Novo Nordisk, Cl. B 24,947 2,034,913 Novozymes, Cl. B 2,706 323,193 Topdanmark 849 a 104,353 TrygVesta 1,536 94,250 Vestas Wind Systems 11,757 a 716,298 William Demant Holding 1,278 a 87,550 Finland1.1% Elisa 7,550 a 144,964 Fortum 25,670 664,185 Kesko, Cl. B 3,623 140,299 Kone, Cl. B 8,719 384,663 Metso 7,011 270,226 Neste Oil 6,406 104,101 Nokia 214,202 2,603,352 Nokian Renkaat 6,411 150,385 Orion, Cl. B 4,426 83,730 Outokumpu 7,143 151,405 Pohjola Bank 7,347 80,737 Rautaruukki 4,060 85,310 Sampo, Cl. A 24,319 599,247 Sanoma 4,669 90,527 Stora Enso, Cl. R 33,336 279,161 UPM-Kymmene 28,870 416,252 Wartsila 4,824 247,333 France9.6% Accor 8,496 484,855 Aeroports de Paris 1,537 126,056 10 Common Stocks (continued) Shares Value ($) France (continued) Air France 7,338 a 114,654 Air Liquide 14,380 1,661,789 Alcatel-Lucent 128,316 a 408,958 Alstom 11,398 672,797 Atos Origin 2,389 a 120,431 AXA 97,185 1,929,123 BioMerieux 882 95,479 BNP Paribas 54,134 3,715,649 Bouygues 12,444 619,077 Bureau Veritas 2,938 166,162 Cap Gemini 8,064 408,579 Carrefour 36,343 1,778,271 Casino Guichard Perrachon 3,007 265,400 Christian Dior 3,498 369,546 Cie Generale dOptique Essilor International 11,337 691,852 Cie Generale de Geophysique-Veritas 8,008 a 237,238 CNP Assurances 2,037 170,329 Compagnie de Saint-Gobain 21,623 1,054,666 Compagnie Generale des Etablissements Michelin, Cl. B 8,388 606,084 Credit Agricole 52,222 743,960 Danone 31,501 1,856,791 Dassault Systemes 3,726 242,774 EDF 13,667 734,280 Eiffage 2,009 103,744 Eramet 324 118,036 Eurazeo 1,602 111,271 Eutelsat Communications 5,942 211,547 Fonciere des Regions 1,404 145,010 France Telecom 106,087 2,322,308 GDF Suez 71,109 2,530,292 Gecina 1,151 117,971 Groupe Eurotunnel 26,075 238,419 Hermes International 3,074 406,860 ICADE 1,365 132,743 Iliad 988 98,557 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) France (continued) Imerys 1,905 116,921 Ipsen 1,640 78,044 JC Decaux 4,335 a 124,714 Klepierre 5,270 180,820 LOreal 13,728 1,418,553 Lafarge 11,251 817,269 Lagardere 6,936 279,737 Legrand 6,356 205,909 LVMH Moet Hennessy Louis Vuitton 14,047 1,603,668 Metropole Television 3,249 83,589 Natixis 52,231 a 267,971 Neopost 1,569 124,556 PagesJaunes Groupe 6,051 72,732 Pernod-Ricard 11,130 945,580 Peugeot 8,876 a 264,310 PPR 4,389 586,543 Publicis Groupe 6,530 288,489 Renault 10,738 a 504,155 Safran 10,751 274,742 Sanofi-Aventis 60,154 4,113,367 Schneider Electric 13,515 1,541,755 SCOR 9,808 230,780 Societe BIC 1,432 110,710 Societe Des Autoroutes Paris-Rhin-Rhone 1,152 80,029 Societe Generale 36,004 1,913,044 Societe Television Francaise 1 6,190 114,008 Sodexo 5,273 323,477 Suez Environnement 14,917 323,123 Technip 5,860 467,662 Thales 5,117 190,194 Total 120,583 6,525,173 Unibail-Rodamco 5,129 965,283 Vallourec 3,234 645,629 Veolia Environnement 22,258 698,455 Vinci 25,351 1,417,866 Vivendi 70,380 1,849,866 12 Common Stocks (continued) Shares Value ($) Germany7.3% Adidas 12,075 708,091 Allianz 25,951 2,975,182 BASF 52,502 3,065,656 Bayer 47,274 3,020,502 Bayerische Motoren Werke 18,644 912,300 Beiersdorf 5,026 282,651 Celesio 5,111 167,200 Commerzbank 39,753 a 311,504 Daimler 51,584 a 2,658,211 Deutsche Bank 33,749 2,329,175 Deutsche Boerse 10,984 854,534 Deutsche Lufthansa 13,572 a 226,197 Deutsche Post 47,639 770,385 Deutsche Postbank 4,595 a 157,735 Deutsche Telekom 162,285 2,107,353 E.ON 108,611 4,005,277 Fraport AG Frankfurt Airport Services Worldwide 2,261 117,010 Fresenius 1,729 123,073 Fresenius Medical Care & Co. 11,099 600,705 GEA Group 9,030 200,628 Hannover Rueckversicherung 3,618 a 169,656 HeidelbergCement 8,035 498,772 Henkel & Co. 7,334 330,497 Hochtief 2,305 190,471 Infineon Technologies 61,221 a 433,620 K+S 9,970 571,501 Linde 8,719 1,041,180 MAN 6,121 578,798 Merck 3,653 299,743 Metro 6,418 385,164 Muenchener Rueckversicherungs 11,309 1,596,062 Puma 351 117,353 RWE 23,978 1,959,404 Salzgitter 2,195 178,233 SAP 49,105 2,362,461 Siemens 46,999 4,640,152 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Germany (continued) Solarworld 4,122 59,611 Suedzucker 4,185 84,618 ThyssenKrupp 19,329 632,244 TUI 7,370 a 81,616 United Internet 7,726 a 116,413 Volkswagen 2,304 216,870 Wacker Chemie 906 132,694 Greece.4% Alpha Bank 25,409 a 203,450 Bank of Cyprus Public 29,985 173,197 Coca-Cola Hellenic Bottling 10,464 283,164 EFG Eurobank Ergasias 16,597 a 133,899 Hellenic Petroleum 6,087 65,459 Hellenic Telecommunications Organization 13,152 146,988 Marfin Investment Group 31,997 a 61,446 National Bank of Greece 34,213 a 559,572 OPAP 12,668 257,082 Piraeus Bank 16,634 a 125,407 Public Power 6,826 a 110,669 Titan Cement 3,357 89,602 Hong Kong2.2% ASM Pacific Technology 12,500 119,076 Bank of East Asia 86,750 308,861 BOC Hong Kong Holdings 214,500 517,831 Cathay Pacific Airways 63,000 130,802 Cheung Kong Holdings 78,000 967,122 Cheung Kong Infrastructure Holdings 27,000 100,676 Chinese Estates Holdings 44,000 74,230 CLP Holdings 115,288 806,742 Esprit Holdings 64,659 462,723 Hang Lung Group 46,000 224,474 Hang Lung Properties 121,000 432,583 Hang Seng Bank 44,200 603,044 14 Common Stocks (continued) Shares Value ($) Hong Kong (continued) Henderson Land Development 58,762 369,743 Hong Kong & China Gas 217,483 527,626 Hong Kong Aircraft Engineerg 4,400 55,686 Hong Kong Exchanges & Clearing 58,800 962,611 HongKong Electric Holdings 80,500 474,516 Hopewell Holdings 33,000 96,613 Hutchison Whampoa 119,800 820,889 Hysan Development 39,000 114,487 Kerry Properties 40,500 186,570 Li & Fung 128,600 624,912 Lifestyle International Holdings 38,000 74,076 Link REIT 120,500 296,597 Mongolia Energy 190,000 a 86,970 MTR 83,500 292,255 New World Development 138,191 244,566 NWS Holdings 52,000 90,464 Orient Overseas International 14,800 a 111,872 PCCW 167,000 50,514 Shangri-La Asia 73,000 140,776 Sino Land 90,664 162,716 Sun Hung Kai Properties 79,699 1,112,772 Swire Pacific, Cl. A 43,000 479,879 Television Broadcasts 13,000 62,746 Wharf Holdings 77,192 416,528 Wheelock & Co. 49,000 151,312 Wing Hang Bank 10,500 105,934 Yue Yuen Industrial Holdings 39,800 138,181 Ireland.3% Anglo Irish Bank 35,225 a,b 6,684 CRH 40,079 1,122,871 Elan 28,687 a 194,293 Kerry Group, Cl. A 8,041 257,225 Ryanair Holdings 4,000 a 19,792 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Italy2.9% A2A 55,689 94,315 Assicurazioni Generali 66,963 1,409,656 Atlantia 14,220 303,067 Autogrill 6,976 a 84,488 Banca Carige 32,548 82,743 Banca Monte dei Paschi di Siena 132,194 182,903 Banca Popolare di Milano Scarl 20,979 117,725 Banco Popolare 36,217 231,383 Enel 376,866 1,962,817 ENI 148,803 3,331,260 EXOR 4,104 74,982 Fiat 44,210 583,522 Finmeccanica 22,299 284,922 Fondiaria-Sai 3,923 54,576 Intesa Sanpaolo 441,548 a 1,451,175 Intesa Sanpaolo-RSP 47,999 126,954 Italcementi 4,571 52,156 Luxottica Group 6,995 190,588 Mediaset 41,472 328,917 Mediobanca 26,763 a 246,728 Mediolanum 14,252 72,288 Parmalat 95,993 252,019 Pirelli & C 168,095 a 97,034 Prysmian 5,280 94,732 Saipem 15,324 574,057 Snam Rete Gas 78,433 371,138 Telecom Italia 565,152 789,946 Telecom Italia-RSP 333,781 376,504 Terna Rete Elettrica Nazionale 72,873 295,079 UniCredit 936,826 a 2,453,815 Unione di Banche Italiane 32,249 398,332 Unipol Gruppo Finanziario 44,236 a 46,098 Japan22.3% 77 Bank 17,000 96,715 ABC-Mart 1,600 57,178 16 Common Stocks (continued) Shares Value ($) Japan (continued) Acom 2,736 43,107 Advantest 9,200 238,045 Aeon 35,500 408,109 Aeon Credit Service 3,960 43,071 Aeon Mall 3,900 82,495 Air Water 9,000 99,033 Aisin Seiki 10,900 328,012 Ajinomoto 36,800 345,275 Alfresa Holdings 1,900 95,408 All Nippon Airways 48,000 151,719 Amada 20,000 164,175 Aozora Bank 47,959 68,600 Asahi Breweries 21,500 386,712 Asahi Glass 56,800 671,184 Asahi Kasei 69,900 390,181 Asics 9,000 86,352 Astellas Pharma 25,479 893,466 Bank of Kyoto 17,000 149,471 Bank of Yokohama 69,000 360,300 Benesse Holdings 4,400 202,651 Bridgestone 34,000 566,914 Brother Industries 12,900 156,578 Canon 61,050 2,785,012 Canon Marketing Japan 4,500 70,328 Casio Computer 13,100 102,692 Central Japan Railway 85 691,954 Chiba Bank 43,000 273,475 Chiyoda 8,000 74,266 Chubu Electric Power 37,200 862,858 Chugai Pharmaceutical 12,828 232,498 Chugoku Bank 9,000 115,445 Chugoku Electric Power 15,700 299,564 Chuo Mitsui Trust Holdings 52,380 200,531 Citizen Holdings 17,800 123,085 COCA-COLA WEST 2,700 47,754 Cosmo Oil 36,000 97,245 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Credit Saison 8,800 128,865 Dai Nippon Printing 30,800 424,557 Dai-ichi Life Insurance 461 a 787,049 Daicel Chemical Industries 15,000 95,664 Daido Steel 14,200 60,697 Daihatsu Motor 12,000 115,815 Daiichi Sankyo 37,983 660,289 Daikin Industries 13,600 514,876 Dainippon Sumitomo Pharma 9,000 74,170 Daito Trust Construction 4,200 224,681 Daiwa House Industry 29,400 315,567 Daiwa Securities Group 94,000 486,404 Dena 18 144,927 Denki Kagaku Kogyo Kabushiki Kaisha 27,600 123,249 Denso 27,400 793,252 Dentsu 9,200 247,923 Dowa Holdings 16,350 90,872 East Japan Railway 19,500 1,301,406 Eisai 14,600 499,765 Electric Power Development 7,680 236,482 Elpida Memory 10,800 a 226,344 FamilyMart 3,000 103,228 Fanuc 10,800 1,276,505 Fast Retailing 2,700 408,350 Fuji Electric Holdings 38,000 114,567 Fuji Heavy Industries 37,000 a 207,388 Fuji Media Holdings 11 17,805 FUJIFILM Holdings 26,100 895,278 Fujitsu 103,800 734,116 Fukuoka Financial Group 46,000 197,693 Furukawa Electric 35,000 172,634 GS Yuasa 21,000 147,708 Gunma Bank 22,000 118,574 Hachijuni Bank 26,000 146,281 Hakuhodo DY Holdings 1,170 66,363 Hankyu Hashin Holdings 62,000 288,434 18 Common Stocks (continued) Shares Value ($) Japan (continued) Hino Motors 17,000 85,170 Hirose Electric 1,600 172,719 Hiroshima Bank 30,000 122,799 Hisamitsu Pharmaceutical 3,400 125,488 Hitachi 250,900 a 1,100,182 Hitachi Chemical 6,300 135,981 Hitachi Construction Machinery 6,600 140,186 Hitachi High-Technologies 3,900 85,613 Hitachi Metals 10,000 107,839 Hokkaido Electric Power 9,600 186,217 Hokuhoku Financial Group 76,000 150,752 Hokuriku Electric Power 10,000 206,258 Honda Motor 94,420 3,187,932 HOYA 23,900 656,875 Ibiden 7,100 253,374 Idemitsu Kosan 1,100 91,607 IHI 73,000 145,282 INPEX 45 317,853 Isetan Mitsukoshi Holdings 20,020 231,748 Isuzu Motors 69,000 217,639 Ito En 3,300 50,915 ITOCHU 84,500 734,347 Itochu Techno-Solutions 1,400 53,009 Iyo Bank 14,000 130,510 J Front Retailing 26,800 155,570 Jafco 1,600 49,162 Japan Petroleum Exploration 1,400 71,643 Japan Prime Realty Investment 36 85,472 Japan Real Estate Investment 29 241,935 Japan Retail Fund Investment 96 128,972 Japan Steel Works 20,000 220,777 Japan Tobacco 253 874,057 JFE Holdings 27,660 995,713 JGC 11,000 188,323 Joyo Bank 37,462 155,026 JS Group 14,324 281,844 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) JSR 10,600 215,348 JTEKT 10,800 124,468 Jupiter Telecommunications 142 143,210 JX Holdings 129,576 a 722,240 Kajima 50,800 128,614 Kamigumi 15,400 126,843 Kaneka 16,000 100,058 Kansai Electric Power 42,899 953,577 Kansai Paint 11,000 83,443 Kao 30,400 735,247 Kawasaki Heavy Industries 84,000 260,793 Kawasaki Kisen Kaisha 41,000 175,713 KDDI 164 794,479 Keihin Electric Express Railway 26,000 217,840 Keio 31,000 200,304 Keisei Electric Railway 17,000 100,650 Keyence 2,305 549,288 Kikkoman 8,000 88,206 Kinden 6,000 53,166 Kintetsu 89,354 281,843 Kirin Holdings 47,000 674,318 Kobe Steel 138,000 311,121 Koito Manufacturing 6,000 98,781 Komatsu 53,300 1,074,827 Konami 5,200 101,128 Konica Minolta Holdings 27,500 345,902 Kubota 63,000 553,619 Kuraray 20,500 268,634 Kurita Water Industries 6,700 192,962 Kyocera 9,200 904,166 Kyowa Hakko Kirin 14,705 153,455 Kyushu Electric Power 22,100 446,776 Lawson 3,800 168,046 Mabuchi Motor 1,500 82,496 Makita 6,500 201,366 Marubeni 96,000 568,313 20 Common Stocks (continued) Shares Value ($) Japan (continued) Marui Group 14,100 111,469 Maruichi Steel Tube 2,000 38,505 Matsui Securities 8,000 60,060 Mazda Motor 87,000 259,051 McDonalds Holdings Japan 3,000 63,708 Medipal Holdings 7,700 95,711 MEIJI Holdings 3,521 127,114 Minebea 18,000 103,975 Mitsubishi 72,900 1,728,519 Mitsubishi Chemical Holdings 68,600 365,689 Mitsubishi Electric 109,000 972,321 Mitsubishi Estate 68,000 1,228,196 Mitsubishi Gas Chemical 20,000 120,700 Mitsubishi Heavy Industries 175,700 706,656 Mitsubishi Logistics 6,000 78,687 Mitsubishi Materials 61,000 a 181,161 Mitsubishi Motors 203,000 a 277,698 Mitsubishi Tanabe Pharma 13,000 172,288 Mitsubishi UFJ Financial Group 719,290 3,739,428 Mitsubishi UFJ Lease & Finance 3,550 137,469 Mitsui & Co. 99,600 1,501,684 Mitsui Chemicals 50,000 165,367 Mitsui Engineering & Shipbuilding 45,000 118,936 Mitsui Fudosan 47,000 874,189 Mitsui Mining & Smelting 34,000 93,478 Mitsui OSK Lines 67,000 504,429 Mitsui Sumitomo Insurance Group Holdings 31,657 908,684 Mitsumi Electric 4,800 104,844 Mizuho Financial Group 785,600 1,511,610 Mizuho Securities 34,000 94,779 Mizuho Trust & Banking 92,000 89,808 Murata Manufacturing 12,000 705,784 Namco Bandai Holdings 10,350 103,474 NEC 148,800 491,162 NGK Insulators 15,000 295,035 NGK Spark Plug 10,000 135,419 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) NHK Spring 11,000 105,672 Nidec 6,300 652,312 Nikon 17,600 395,238 Nintendo 5,650 1,897,395 Nippon Building Fund 29 243,240 Nippon Electric Glass 20,085 306,211 Nippon Express 49,000 230,205 Nippon Meat Packers 11,000 137,809 Nippon Paper Group 4,900 137,846 Nippon Sheet Glass 34,000 112,453 Nippon Steel 287,100 1,025,899 Nippon Telegraph & Telephone 29,800 1,208,648 Nippon Yusen 81,800 335,763 Nishi-Nippon City Bank 41,000 117,933 Nissan Chemical Industries 9,000 120,138 Nissan Motor 142,800 a 1,249,760 Nissha Printing 1,400 48,901 Nisshin Seifun Group 11,300 139,012 Nisshin Steel 42,000 88,365 Nisshinbo Holdings 7,000 74,549 Nissin Foods Holdings 3,900 130,728 Nitori 2,250 176,474 Nitto Denko 9,200 359,894 NKSJ Holdings 80,500 a 583,991 NOK 6,900 117,998 Nomura Holdings 211,900 1,460,558 Nomura Real Estate Holdings 5,400 95,564 Nomura Real Estate Office Fund 17 96,016 Nomura Research Institute 5,700 146,166 NSK 28,000 214,023 NTN 25,000 110,105 NTT Data 71 257,873 NTT DoCoMo 883 1,372,398 NTT Urban Development 55 53,346 Obayashi 35,000 156,151 Obic 350 70,186 22 Common Stocks (continued) Shares Value ($) Japan (continued) Odakyu Electric Railway 35,000 291,774 OJI Paper 49,000 230,923 Olympus 12,000 359,973 Omron 11,700 272,199 Ono Pharmaceutical 4,800 198,181 ORACLE JAPAN 2,300 113,876 Oriental Land 3,000 212,448 ORIX 5,800 530,774 Osaka Gas 110,000 382,209 OTSUKA 1,000 70,916 Panasonic 112,495 1,643,189 Panasonic Electric Works 22,000 271,309 Rakuten 412 318,419 Resona Holdings 28,400 347,038 Ricoh 39,000 666,087 Rinnai 2,400 117,605 Rohm 5,500 408,715 Sankyo 2,800 128,598 Santen Pharmaceutical 3,800 121,257 Sanyo Electric 108,000 a 173,270 Sapporo Hokuyo Holdings 15,000 68,966 Sapporo Holdings 13,000 64,012 SBI Holdings 887 191,345 Secom 11,700 505,711 Sega Sammy Holdings 11,984 156,673 Seiko Epson 8,500 150,952 Sekisui Chemical 26,000 177,454 Sekisui House 31,000 295,594 Senshu Ikeda Holdings 41,600 a 71,094 Seven & I Holdings 43,360 1,106,250 Seven Bank 26 50,820 Sharp 58,000 756,207 Shikoku Electric Power 10,100 270,136 Shimadzu 15,000 124,364 Shimamura 1,200 120,707 Shimano 3,500 159,195 The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Shimizu 35,000 139,735 Shin-Etsu Chemical 23,600 1,361,675 Shinko Electric Industries 4,200 74,322 Shinsei Bank 50,000 64,548 Shionogi & Co. 17,000 305,541 Shiseido 20,300 424,141 Shizuoka Bank 33,400 280,162 Showa Denko 84,000 192,020 Showa Shell Sekiyu 11,300 76,746 SMC 3,100 444,567 Softbank 42,600 952,687 Sojitz 66,600 120,554 Sony 57,480 1,963,385 Sony Financial Holdings 50 180,276 Square Enix Holdings 3,700 78,153 Stanley Electric 8,200 168,074 SUMCO 6,800 a 150,386 Sumitomo 63,500 767,853 Sumitomo Chemical 87,000 410,870 Sumitomo Electric Industries 43,700 539,136 Sumitomo Heavy Industries 34,000 225,247 Sumitomo Metal Industries 195,000 530,342 Sumitomo Metal Mining 29,000 429,407 Sumitomo Mitsui Financial Group 73,800 2,432,825 Sumitomo Realty & Development 21,000 432,008 Sumitomo Rubber Industries 9,400 84,111 Sumitomo Trust & Banking 80,000 484,957 Suruga Bank 12,000 117,741 Suzuken 3,720 142,042 Suzuki Motor 19,800 417,654 Sysmex 2,000 120,183 T & D Holdings 16,050 417,825 Taiheiyo Cement 50,000 a 70,891 Taisei 58,000 132,149 Taisho Pharmaceutical 6,000 109,215 Taiyo Nippon Sanso 15,000 134,780 24 Common Stocks (continued) Shares Value ($) Japan (continued) Takashimaya 18,000 171,709 Takeda Pharmaceutical 43,000 1,849,067 TDK 6,700 423,844 Teijin 56,000 177,303 Terumo 9,800 499,003 THK 6,700 145,270 Tobu Railway 45,000 236,977 Toho 5,800 100,123 Toho Gas 27,000 136,402 Tohoku Electric Power 23,900 486,803 Tokio Marine Holdings 41,600 1,237,971 Tokuyama 18,000 101,083 Tokyo Electric Power 69,772 1,749,138 Tokyo Electron 9,900 653,775 Tokyo Gas 134,000 568,052 Tokyo Steel Manufacturing 5,500 73,939 Tokyo Tatemono 25,000 115,374 Tokyu 62,820 262,729 Tokyu Land 28,000 119,967 TonenGeneral Sekiyu 17,000 144,932 Toppan Printing 31,000 282,913 Toray Industries 74,000 421,874 Toshiba 231,000 a 1,323,493 Tosoh 29,000 81,511 TOTO 14,000 93,428 Toyo Suisan Kaisha 13,800 270,737 Toyoda Gosei 3,600 98,788 Toyota Boshoku 4,200 74,290 Toyota Industries 10,500 305,949 Toyota Motor 167,314 6,456,527 Toyota Tsusho 11,600 173,636 Trend Micro 6,300 211,747 Tsumura & Co. 3,100 90,193 Ube Industries 55,600 139,736 UNICHARM 2,400 232,838 UNY 9,000 81,627 The Fund 25 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Ushio 5,900 97,645 USS 1,330 90,750 West Japan Railway 96 349,206 Yahoo! Japan 828 316,166 Yakult Honsha 5,100 133,372 Yamada Denki 4,820 374,595 Yamaguchi Financial Group 11,000 110,034 Yamaha 9,200 113,289 Yamaha Motor 15,200 a 223,789 Yamato Holdings 22,700 326,155 Yamato Kogyo 2,800 88,868 Yamazaki Baking 6,000 76,291 Yaskawa Electric 15,000 132,768 Yokogawa Electric 11,500 98,047 Luxembourg.6% ArcelorMittal 49,155 1,933,793 Millicom International Cellular, SDR 4,207 368,209 SES 16,018 367,499 Tenaris 27,350 554,022 Netherlands2.8% Aegon 88,301 a 617,301 Akzo Nobel 13,351 783,710 ASML Holding 24,836 808,482 Corio 3,457 200,570 European Aeronautic Defence and Space 23,461 434,198 Fugro 3,791 247,022 Heineken 14,146 655,743 Heineken Holding 6,469 264,730 ING Groep 208,435 a 1,863,250 Koninklijke Ahold 67,072 919,643 Koninklijke Boskalis Westminster 3,558 161,333 Koninklijke DSM 8,571 381,575 Koninklijke KPN 95,847 1,431,102 Koninklijke Philips Electronics 55,689 1,879,278 Koninklijke Vopak 1,916 156,416 26 Common Stocks (continued) Shares Value ($) Netherlands (continued) QIAGEN 13,253 a 304,424 Randstad Holding 5,958 a 303,322 Reed Elsevier 40,595 481,269 SBM Offshore 9,902 195,964 STMicroelectronics 39,825 372,024 TNT 21,431 656,986 Unilever 93,159 2,843,160 Wolters Kluwer 15,164 310,557 New Zealand.1% Auckland International Airport 37,613 54,893 Contact Energy 15,698 a 71,561 Fletcher Building 36,011 219,115 Sky City Entertainment Group 33,202 76,110 Telecom Corporation of New Zealand 109,502 173,064 Norway.8% DNB NOR 50,399 592,449 Norsk Hydro 37,703 a 297,481 Orkla 45,019 380,830 Renewable Energy 18,350 a 62,895 Renewable Energy (Rights) 18,350 a 25,419 SeaDrill 16,135 407,495 Statoil 64,385 1,552,656 Telenor 47,859 a 683,057 Yara International 10,737 374,962 Portugal.3% Banco Comercial Portugues, Cl. R 120,349 111,286 Banco Espirito Santo 27,218 129,669 Brisa Auto-Estradas de Portugal 9,633 67,985 Cimpor-Cimentos de Portugal 12,398 89,291 Energias de Portugal 99,918 354,696 Galp Energia, Cl. B 7,905 125,865 Jeronimo Martins 13,816 142,559 Portugal Telecom 33,584 340,064 The Fund 27 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Singapore1.5% Ascendas Real Estate Investment Trust 91,281 128,736 CapitaLand 143,500 387,238 CapitaMall Trust 120,000 168,728 Capitamalls Asia 74,000 116,741 City Developments 30,000 231,071 ComfortDelgro 93,700 106,644 Cosco Singapore 48,000 59,910 DBS Group Holdings 96,588 1,069,965 Fraser and Neave 58,150 205,953 Genting Singapore 246,527 a 169,452 Golden Agri-Resources 275,440 a 115,932 Jardine Cycle & Carriage 6,422 141,076 Keppel 72,000 511,425 Neptune Orient Lines 56,000 a 88,605 Noble Group 104,800 226,749 Olam International 72,300 136,250 Oversea-Chinese Banking 145,942 926,375 SembCorp Industries 53,254 161,980 SembCorp Marine 50,000 153,581 Singapore Airlines 30,733 337,264 Singapore Exchange 50,000 296,827 Singapore Press Holdings 91,075 272,131 Singapore Technologies Engineering 78,000 179,081 Singapore Telecommunications 447,951 993,835 StarHub 26,918 45,612 United Overseas Bank 69,112 1,012,496 UOL Group 32,111 89,187 Wilmar International 74,000 371,049 Spain3.7% Abertis Infraestructuras 15,454 266,272 Acciona 1,296 128,774 Acerinox 7,125 141,992 ACS Actividades de Construccion y Servicios 8,069 362,483 Banco Bilbao Vizcaya Argentaria 203,616 2,662,541 Banco de Sabadell 50,919 256,702 28 Common Stocks (continued) Shares Value ($) Spain (continued) Banco de Valencia 10,791 62,418 Banco de Valencia (Rights) 10,791 a 1,263 Banco Popular Espanol 49,339 348,150 Banco Santander 469,809 5,894,453 Bankinter 16,421 120,744 Criteria Caixacorp 49,653 246,810 EDP Renovaveis 13,006 a 92,263 Enagas 10,301 205,520 Ferrovial 25,490 224,388 Fomento de Construcciones y Contratas 1,877 61,454 Gamesa Tecnologica 10,468 129,208 Gas Natural 13,140 224,757 Gestevision Telecinco 5,695 81,127 Grifols 6,640 83,533 Iberdrola 210,657 1,675,799 Iberdrola Renovables 48,509 187,942 Iberia Lineas Aereas de Espana 23,577 a 78,070 Inditex 12,572 771,766 Indra Sistemas 5,136 102,282 Mapfre 40,701 132,632 Red Electrica 6,028 284,817 Repsol 41,189 965,457 Sacyr Vallehermoso 4,444 a 33,642 Telefonica 241,798 5,422,653 Zardoya Otis 7,387 115,331 Sweden2.8% Alfa Laval 18,893 283,557 Assa Abloy, Cl. B 17,744 412,395 Atlas Copco, Cl. A 38,804 629,766 Atlas Copco, Cl. B 22,311 326,429 Electrolux, Ser. B 13,397 346,065 Getinge, Cl. B 11,481 257,922 Hennes & Mauritz, Cl. B 29,274 1,864,722 Holmen, Cl. B 3,004 76,107 Husqvarna, Cl. B 24,387 180,220 The Fund 29 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Sweden (continued) Investor, Cl. B 26,125 496,079 Kinnevik Investment, Cl. B 11,875 217,811 Lundin Petroleum 10,567 a 64,220 Nordea Bank 185,050 1,814,834 Ratos, Cl. B 5,558 173,010 Sandvik 58,087 840,203 Scania, Cl. B 18,378 323,360 Securitas, Cl. B 18,674 197,432 Skandinaviska Enskilda Banken, Cl. A 87,934 605,357 Skanska, Cl. B 22,668 377,365 SKF, Cl. B 21,471 431,789 SSAB, Cl. A 9,760 172,703 SSAB, Cl. B 5,288 82,956 Svenska Cellulosa, Cl. B 33,126 433,599 Svenska Handelsbanken, Cl. A 28,197 794,342 Swedbank, Cl. A 35,705 a 386,617 Swedish Match 14,428 329,118 Tele2, Cl. B 17,812 302,541 Telefonaktiebolaget LM Ericsson, Cl. B 172,414 2,003,385 TeliaSonera 126,318 866,994 Volvo, Cl. A 25,826 a 312,398 Volvo, Cl. B 62,734 a 775,894 Switzerland7.5% ABB 126,227 a 2,425,051 Actelion 5,566 a 223,600 Adecco 6,790 399,491 Aryzta 4,712 180,200 Baloise Holding 2,856 224,078 BKW FMB Energie 818 54,374 Compagnie Financiere Richemont, Cl. A 29,326 1,082,248 Credit Suisse Group 64,346 2,938,567 GAM Holding 11,520 a 142,983 Geberit 2,211 392,589 Givaudan 446 387,570 Holcim 13,795 a 1,032,673 30 Common Stocks (continued) Shares Value ($) Switzerland (continued) Julius Baer Group 11,520 397,173 Kuehne & Nagel International 3,152 327,342 Lindt & Spruengli 6 155,990 Lindt & Spruengli-PC 47 103,781 Logitech International 10,887 a 177,791 Lonza Group 2,538 198,762 Nestle 197,870 9,640,372 Nobel Biocare Holding 7,372 161,664 Novartis 120,471 6,136,029 Pargesa Holding 1,539 125,125 Roche Holding 40,110 6,323,824 Schindler Holding 2,701 237,058 Schindler Holding-PC 1,324 114,565 SGS 318 411,842 Sonova Holding 2,649 329,837 Straumann Holding 380 94,024 Swatch Group 2,547 139,410 Swatch Group-BR 1,712 503,785 Swiss Life Holding 1,524 a 185,227 Swiss Reinsurance 19,877 865,012 Swisscom 1,321 447,046 Syngenta 5,428 1,375,951 Synthes 3,341 379,917 UBS 203,406 a 3,137,130 Zurich Financial Services 8,436 1,877,620 United Kingdom20.8% 3i Group 54,848 227,111 Admiral Group 10,809 216,486 AMEC 19,578 247,045 Anglo American 75,256 a 3,224,377 Antofagasta 22,493 343,122 Associated British Foods 19,775 304,255 AstraZeneca 82,856 3,664,891 Autonomy 12,236 a 336,829 Aviva 159,278 843,217 The Fund 31 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United Kingdom (continued) BAE Systems 198,900 1,045,907 Balfour Beatty 39,910 169,036 Barclays 652,139 3,340,255 BG Group 192,659 3,235,918 BHP Billiton 126,099 3,875,571 BP 1,070,584 9,330,134 British Airways 29,271 a 100,827 British American Tobacco 114,082 3,584,484 British Land 47,174 336,806 British Sky Broadcasting Group 65,864 617,967 BT Group 436,514 845,664 Bunzl 19,449 227,179 Burberry Group 23,186 238,780 Cable & Wireless Worldwide 140,485 a 185,788 Cairn Energy 76,360 a 466,368 Capita Group 35,860 438,004 Carnival 9,179 398,078 Centrica 294,334 1,319,631 Cobham 65,746 266,692 Compass Group 104,498 853,280 Diageo 143,182 2,442,741 Drax Group 21,337 118,032 EnQuest 14,238 a 21,901 Eurasian Natural Resources 14,781 275,217 Experian 59,412 549,932 Firstgroup 25,087 146,419 Fresnillo 10,749 131,144 G4S 70,746 289,301 GlaxoSmithKline 296,306 5,489,681 Hammerson 39,651 231,838 Home Retail Group 51,960 218,984 HSBC Holdings 993,283 10,122,890 ICAP 31,269 180,063 Imperial Tobacco Group 58,244 1,663,204 Inmarsat 25,622 297,247 Intercontinental Hotels Group 13,743 241,830 32 Common Stocks (continued) Shares Value ($) United Kingdom (continued) International Power 84,104 425,095 Invensys 46,432 239,620 Investec 22,001 174,492 J Sainsbury 69,535 357,351 Johnson Matthey 12,153 323,799 Kazakhmys 12,328 264,169 Kingfisher 136,905 523,321 Land Securities Group 41,874 418,255 Legal & General Group 330,163 427,818 Liberty International 29,580 221,444 Lloyds Banking Group 2,182,520 a 2,183,419 London Stock Exchange Group 7,101 74,069 Lonmin 8,845 a 256,795 Man Group 96,029 357,141 Marks & Spencer Group 88,313 494,887 National Grid 141,143 1,363,384 Next 10,932 383,664 Old Mutual 305,758 540,539 Pearson 45,255 726,787 Petrofac 12,040 209,313 Prudential 145,410 1,288,320 Randgold Resources 5,159 436,365 Reckitt Benckiser Group 34,879 1,810,917 Reed Elsevier 69,303 546,056 Resolution 145,299 161,392 Rexam 51,766 254,513 Rio Tinto 78,346 3,953,648 Rolls-Royce Group 104,326 a 921,690 Royal Bank of Scotland Group 954,911 a 784,678 Royal Dutch Shell, Cl. A 202,435 6,336,298 Royal Dutch Shell, Cl. B 153,994 4,648,707 RSA Insurance Group 199,187 368,521 SABMiller 54,125 1,700,224 Sage Group 74,721 280,165 Schroders 7,484 157,781 Scottish & Southern Energy 51,953 857,409 The Fund 33 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United Kingdom (continued) Segro 42,037 197,576 Serco Group 28,183 269,478 Severn Trent 13,603 241,158 Shire 32,385 714,863 Smith & Nephew 49,609 515,187 Smiths Group 22,538 388,271 Standard Chartered 115,654 3,084,029 Standard Life 130,361 395,243 Tesco 453,983 3,021,115 Thomas Cook Group 51,600 196,456 Tomkins 52,596 200,214 Tui Travel 29,455 126,023 Tullow Oil 49,761 861,104 Unilever 73,464 2,201,561 United Utilities Group 37,832 310,500 Vedanta Resources 7,560 291,435 Vodafone Group 3,002,772 6,677,766 Whitbread 10,339 243,070 WM Morrison Supermarkets 122,761 543,586 Wolseley 15,733 a 395,837 WPP 72,245 768,384 Xstrata 109,182 1,808,731 Total Common Stocks (cost $580,683,516) Preferred Stocks.4% Germany Bayerische Motoren Werke 3,061 109,853 Fresenius 4,693 339,143 Henkel & Co. 10,319 551,437 Porsche Automobil Holding 5,132 297,776 RWE 2,338 180,169 Volkswagen 9,789 942,579 Total Preferred Stocks (cost $2,232,242) 34 Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.15%, 6/10/10 (cost $489,920) 490,000 c Other Investment1.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $8,050,000) 8,050,000 d Total Investments (cost $591,455,678) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% PCParticipation Certificate PPSPrice Protected Shares RSPRisparmio (Savings) Shares SDRSwedish Depository Receipts a Non-income producing security. b Fair valued by management.At the period end, the value of this security amounted to $6,684 or 0.001% of net assets.The valuation of this security has been determined in good faith under the direction of the Board of Directors. c Held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Banking 13.8 Diversified Financials 4.3 Materials 10.3 Automobiles & Components 4.0 Capital Goods 8.4 Insurance 4.0 Energy 8.0 Technology Hardware & Equipment 3.2 Food, Beverage & Tobacco 6.4 Real Estate 3.0 Pharmaceuticals & Biotechnology 6.2 Short-Term/Money Market Investments 1.5 Telecommunications 5.3 Other 16.1 Utilities 5.3  Based on net assets. See notes to financial statements. The Fund 35 STATEMENT OF FINANCIAL FUTURES April 30, 2010 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 4/30/2010 ($) Financial Futures Long DJ Euro Stoxx 50 96 3,507,712 June 2010 (147,084) FTSE 100 23 1,938,904 June 2010 (62,848) SPI 200 Index 6 672,863 June 2010 (20,547) TOPIX 20 2,091,267 June 2010 (18,331) See notes to financial statements. 36 STATEMENT OF ASSETS AND LIABILITIES April 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 583,405,678 569,853,862 Affiliated issuers 8,050,000 8,050,000 Cash 964,778 Cash denominated in foreign currencies 440,318 441,294 Dividends and interest receivable 2,494,863 Receivable for shares of Common Stock subscribed 1,201,933 Receivable for investment securities sold 95,675 Unrealized appreciation on forward foreign currency exchange contractsNote 4 7,330 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 292,688 Payable for investment securities purchased 3,044,926 Payable for shares of Common Stock redeemed 346,883 Unrealized depreciation on forward foreign currency exchange contractsNote 4 63,785 Payable for futures variation marginNote 4 32,883 Net Assets ($) Composition of Net Assets ($): Paid-in capital 603,143,533 Accumulated undistributed investment incomenet 2,893,401 Accumulated net realized gain (loss) on investments (12,835,934) Accumulated net unrealized appreciation (depreciation) on investments [including ($248,810) net unrealized (depreciation) on financial futures] (13,872,430) Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 41,466,442 Net Asset Value, offering and redemption price per shareNote 3(c) ($) See notes to financial statements. The Fund 37 STATEMENT OF OPERATIONS Six Months Ended April 30, 2010 (Unaudited) Investment Income ($): Income: Dividends (net of $644,177 foreign taxes withheld at source): Unaffiliated issuers 7,369,906 Affiliated issuers 6,009 Interest 5,042 Total Income Expenses: Management feeNote 3(a) 986,428 Shareholder servicing costsNote 3(b) 704,592 Directors feesNote 3(a) 18,272 Loan commitment feesNote 2 6,396 Total Expenses LessDirectors fees reimbursed by the ManagerNote 3(a) (18,272) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (6,453,825) Net realized gain (loss) on financial futures 964,452 Net realized gain (loss) on forward foreign currency exchange contracts (716,915) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 13,136,415 Net unrealized appreciation (depreciation) on financial futures 225,700 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (139,043) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 38 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 Operations ($): Investment incomenet 5,683,541 10,748,143 Net realized gain (loss) on investments (6,206,288) 4,497,773 Net unrealized appreciation (depreciation) on investments 13,223,072 82,489,486 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet (13,103,285) (9,805,885) Net realized gain on investments (3,322,070) (778,245) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold 102,813,738 349,050,223 Dividends reinvested 15,535,964 9,310,050 Cost of shares redeemed (82,577,671) (225,160,976) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 547,281,569 326,931,000 End of Period Undistributed investment incomenet 2,893,401 10,313,145 Capital Share Transactions (Shares): Shares sold 7,233,689 31,692,805 Shares issued for dividends reinvested 1,097,173 858,486 Shares redeemed (5,816,220) (21,995,482) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 39 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended April 30, 2010 Year Ended October 31, (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 14.05 11.51 21.98 18.03 14.47 12.57 Investment Operations: Investment incomenet a .14 .30 .49 .43 .38 .29 Net realized and unrealized gain (loss) on investments .19 2.51 (10.47) 3.90 3.45 1.88 Total from Investment Operations .33 2.81 (9.98) 4.33 3.83 2.17 Distributions: Dividends from investment incomenet (.33) (.25) (.49) (.38) (.27) (.27) Dividends from net realized gain on investments (.08) (.02)     Total Distributions (.41) (.27) (.49) (.38) (.27) (.27) Net asset value, end of period 13.97 14.05 11.51 21.98 18.03 14.47 Total Return (%) 2.36 b 25.13 (46.37) 24.40 26.83 17.40 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .61 c .61 .61 .61 .60 .60 Ratio of net expenses to average net assets .60 c .60 .60 .60 .60 .60 Ratio of net investment income to average net assets 2.02 c 2.53 2.72 2.20 2.30 2.07 Portfolio Turnover Rate 2.40 b 17.26 7.17 3.31 4.12 3.46 Net Assets, end of period ($ x 1,000) 579,329 547,282 326,931 561,653 355,608 200,674 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 40 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus International Stock Index Fund (the fund) is a separate non-diversified series of Dreyfus Index Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering three series, including the fund.The funds investment objective is to match the performance of the Morgan Stanley Capital International Europe, Australasia, Far East Free Index (MSCI EAFE ® ). The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value,such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price.Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. 42 The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2010 in valuing the funds investments: The Fund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Foreign  25,419 569,338,523   U.S. Treasury  489,920  Mutual Funds 8,050,000   Other Financial Instruments   7,330  Liabilities ($) Other Financial Instruments  (248,810) (63,785)   See Statement of Investments for country and industry classification.  To adjust for the market difference between local market close and the calculation of the net asset value, the fund may utilize fair value model prices for international equities provided by an independent service resulting in a level 2 classification.  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts.Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases,sales,issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. 44 (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. The Fund 45 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended October 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2009 was as follows: ordinary income $9,805,885 and long-term capital gains $778,245.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, 46 a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .35% of the value of the funds average daily net assets, and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all the expenses of the fund, except management fees, brokerage fees and commissions, taxes, interest fees, commitment fees, Shareholder Services Plan fees, fees and expenses of non-interested Board members (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the funds allocable portion of the accrued fees and expenses of the non-interested Board members (including counsel fees). Each Board member also serves as a Board member of other funds within the Dreyfus complex (collectively, the Fund Group). Currently, the Company and 10 other funds (comprised of 33 portfolios) in the Dreyfus Family of Funds pay each Board member their respective allocated portion of an annual retainer of $85,000 and an attendance fee of $10,000 for each regularly scheduled Board meeting, an attendance fee of $2,000 for each separate in-person committee meeting that is not held in conjunction with a regularly scheduled Board meeting and an attendance fee of $1,000 for each Board meeting and separate committee meeting that is conducted by telephone.The Chairman of the Board receives an additional 25% of such compensation and the Audit Committee Chairman receives an additional $15,000 per annum. The Company also reimburses each Board member for travel and out-of-pocket expenses in connection The Fund 47 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) with attending Board or committee meetings. Subject to the Companys Emeritus Program Guidelines, Emeritus Board members, if any, receive 50% of the Companys annual retainer fee and per meeting fee paid at the time the Board member achieves emeritus status. (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services, at the annual rate of .25% of the value of the funds average daily net assets.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2010, the fund was charged $704,592 pursuant to the Shareholder Services Plan. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $170,735 and shareholder services plan fees $121,953. (c) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to exceptions, including redemptions made through use of the funds exchange privilege. During the period ended April 30, 2010, redemption fees charged and retained by the fund amounted to $19,183. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, forward contracts and financial futures, during the period ended April 30, 2010, amounted to $44,191,672 and $13,188,489, respectively. The fund may invest in shares of certain affiliated investment companies also advised or managed by the adviser. Investments in affiliated investment companies for the period ended April 30, 2010 were as follows: 48 Affiliated Investment Value Value Net Company 10/31/2009 ($) Purchases ($) Sales ($)4/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 11,950,000 39,300,000 43,200,000 8,050,000 1.4 The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure.The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of April 30, 2010 is shown below: Derivative Derivative Assets ($) Liabilities ($) Equity risk  Equity risk 1 (248,810) Foreign exchange risk 2 7,330 Foreign exchange risk 3 (63,785) Gross fair value of derivatives contracts Statement of Assets and Liabilities location: 1 Includes cumulative appreciation/depreciation of futures contracts as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Unrealized appreciation on forward foreign currency exchange contracts. 3 Unrealized depreciation on forward foreign currency exchange contracts. The Fund 49 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The effect of derivative instruments in the Statement of Operations during the period ended April 30, 2010 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 4 Contracts 5 Total Equity 964,452  Foreign exchange  (716,915) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) 6 Forward Underlying risk Futures Contracts Total Equity 225,700  Foreign exchange  (139,043) Total Statement of Operations location: 4 Net realized gain (loss) on financial futures. 5 Net realized gain (loss) on forward foreign currency exchange contracts. 6 Net unrealized appreciation (depreciation) on financial futures and forward foreign currency exchange contracts. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded.When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the 50 exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Contracts open at April 30, 2010 are set forth in the Statement of Financial Futures. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at April 30, 2010: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation)($) Purchases: Australian Dollar, Expiring 6/16/2010 59,140 53,951 54,416 465 Australian Dollar, Expiring 6/16/2010 247,100 228,611 227,360 (1,251) Australian Dollar, Expiring 6/16/2010 125,200 115,295 115,198 (97) Australian Dollar, Expiring 6/16/2010 122,900 113,600 113,082 (518) The Fund 51 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation)($) Purchases (continued): Australian Dollar, Expiring 6/16/2010 120,100 111,054 110,506 (548) British Pound, Expiring 6/16/2010 63,242 96,044 96,744 700 British Pound, Expiring 6/16/2010 226,500 347,698 346,486 (1,212) British Pound, Expiring 6/16/2010 114,500 176,120 175,155 (965) British Pound, Expiring 6/16/2010 114,700 176,659 175,461 (1,198) British Pound, Expiring 6/16/2010 113,900 174,026 174,238 212 British Pound, Expiring 6/16/2010 56,900 87,340 87,042 (298) British Pound, Expiring 6/16/2010 169,000 258,794 258,526 (268) British Pound, Expiring 6/16/2010 55,900 84,935 85,512 577 British Pound, Expiring 6/16/2010 110,900 169,006 169,648 642 British Pound, Expiring 6/16/2010 56,000 85,476 85,666 190 Danish Krone, Expiring 5/3/2010 738,762 131,303 131,982 679 Euro, Expiring 6/16/2010 425,762 572,522 566,972 (5,550) Euro, Expiring 6/16/2010 175,400 238,509 233,574 (4,935) Euro, Expiring 6/16/2010 234,600 318,683 312,408 (6,275) Euro, Expiring 6/16/2010 259,000 348,505 344,901 (3,604) Euro, Expiring 6/16/2010 172,000 231,585 229,046 (2,539) Euro, Expiring 6/16/2010 481,300 641,157 640,930 (227) Euro, Expiring 6/16/2010 55,600 73,377 74,041 664 Euro, Expiring 6/16/2010 217,400 287,663 289,504 1,841 52 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation)($) Purchases (continued): Euro, Expiring 6/16/2010 138,100 183,696 183,903 207 Japanese Yen, Expiring 5/6/2010 243,669,565 2,618,250 2,591,953 (26,297) Japanese Yen, Expiring 6/16/2010 20,443,014 218,746 217,730 (1,016) Japanese Yen, Expiring 6/16/2010 19,780,000 212,100 210,669 (1,431) Japanese Yen, Expiring 6/16/2010 29,805,000 321,037 317,441 (3,596) Japanese Yen, Expiring 6/16/2010 19,410,000 208,688 206,728 (1,960) Japanese Yen, Expiring 6/16/2010 29,355,000 312,113 312,648 535 Japanese Yen, Expiring 6/16/2010 19,520,000 207,494 207,900 406 Japanese Yen, Expiring 6/16/2010 9,760,000 103,738 103,950 212 Gross Unrealized Appreciation Gross Unrealized Depreciation At April 30, 2010, accumulated net unrealized depreciation on investments was $13,551,816, consisting of $58,687,361 gross unrealized appreciation and $72,239,177 gross unrealized depreciation. At April 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 53 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Directors held on March 2, 2010, the Board unanimously approved the continuation of the funds Management Agreement with Dreyfus for a one-year term ending March 30, 2011. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Management Agreement, the Board considered all factors that it believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting, administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure.The Board also considered Dreyfus brokerage policies and practices, the standards applied in seeking best execution and Dreyfus policies and practices regarding soft dollars. 54 Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of retail front-end load and no-load pure index international large-cap core funds that are benchmarked against the Morgan Stanley Capital International Europe, Australasia, Far East (Free) Index (the Performance Group), and also to a larger universe of funds, consisting of all retail and institutional international large-cap core funds (the Performance Universe) selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons and noted the funds average annual total return was variously below, above and at the Performance Group medians for all periods, and was above the Performance Universe medians for all periods, except the three- and ten-year periods ended December 31, 2009 when it was below the Performance Universe medians. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The Board members noted that the funds contractual management fee was below the Expense Group median, the funds actual management fee was at the Expense Group and Expense Universe medians and the funds total expense ratio was below the Expense Group and Expense Universe medians. Management noted that, pursuant to the funds Management Agreement, Dreyfus pays all of the funds expenses, except management fees, shareholder services fees, and certain other The Fund 55 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) expenses, including the fees and expenses of the independent Board members and their counsel.Additionally, Dreyfus has agreed to reduce its management fee in an amount equal to the fees and expenses of the independent Board members and their counsel. Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds and/or separate accounts with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus perspective, as applicable, in providing services to the Similar Accounts as compared to the fund. The Board analyzed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fees. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted there were no soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relation- 56 ship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that Dreyfus did not realize a profit on the funds operations. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was generally satisfied with the funds relative performance. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the Management Agreement was in the best interests of the fund and its shareholders. The Fund 57 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 23 Statement of Financial Futures 24 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 27 Financial Highlights 28 Notes to Financial Statements 37 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover The Fund Dreyfus S&P 500 Index Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus S&P 500 Index Fund, covering the six-month period from November 1, 2009, through April 30, 2010. Psychology plays a very important role in how investors  especially retail investors  perceive the markets and make asset allocation decisions. Unlike in an ideal world populated by the purely rational investor who would seek out investments that deliver the best risk/ return characteristics, the everyday investor is generally influenced by emotions. Currently, investor emotions appear to be deeply divided, with a large amount of investors still seeking low risk investments (such as cash instruments) and others seeking high risk investments (such as smaller-cap and emerging market securities), while the investment classes in the middle of the risk spectrum have seemingly been ignored. It is important to note that the investor sentiment cycle usually lags the economic cycle.Thats why we continue to stress the importance of a long-term, well-balanced asset allocation strategy that can help cushion the volatility produced by the emotional swings of the financial markets. If you have not revisited your investment portfolio in the past year, we urge you to speak with your financial advisor about positioning your portfolio to take advantage of long-term market fundamentals rather than lie susceptible to short-term emotions. For information about how the fund performed during the reporting period, as well as general market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 17, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through April 30, 2010, as provided by Thomas Durante, CFA, Portfolio Manager Fund and Market Performance Overview For the six-month period ended April 30, 2010, Dreyfus S&P 500 Index Fund produced a total return of 15.46%. 1 In comparison, the Standard & Poors 500 Composite Stock Price Index (the S&P 500 Index), the funds benchmark, produced a 15.66% return for the same period. Large-cap stocks generally produced positive absolute returns during the reporting period, as investor sentiment was buoyed by a sustained U.S. economic recovery. The difference in returns between the fund and the S&P 500 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 500 Indexs return. The Funds Investment Approach The fund seeks to match the total return of the S&P 500 Index by generally investing in all 500 stocks in the S&P 500 Index in proportion to their respective weighting. Often considered a barometer for the stock market in general, the S&P 500 Index is made up of 500 widely held common stocks across 10 economic sectors. Each stock is weighted by its float-adjusted market capitalization; that is, larger companies have greater representation in the S&P 500 Index than smaller ones. Economic Rebound Helped Buoy the Equity Markets When the reporting period began, the U.S. economy had returned to growth, aided in large part by a number of fiscal and monetary stimulus programs. Improving manufacturing activity and an apparent bottoming of housing prices helped to bolster confidence among businesses, consumers and investors. In this environment, consumer and corporate spending improved, and stock and commodity prices rose sharply. However, a number of economic headwinds remainedincluding stubbornly high unemployment and foreclosure ratesand the economic rebound so far has proved to be less robust than most previous recoveries. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Indeed, faced with the subpar recovery and low inflation, the Federal Reserve Board (the Fed) made it clear throughout the reporting period that it would continue to employ all available tools to stimulate economic growth. In each of five meetings of its Federal Open Market Committee from November 2009 through April 2010, the Fed maintained the overnight federal funds rate in an unprecedented low range between 0% and 0.25%.The Fed consistently reiterated at the conclusion of those meetings that it intended to keep interest rates low for an extended period. S&P 500 Index Posted Gains in All Market Sectors All 10 of the economic sectors that comprise the S&P 500 Index produced positive absolute returns during the reporting period, a testament to the breadth of the economic recovery. Much of the S&P 500 Indexs positive performance stemmed from the information technology sector, where stocks generally gained value after posting steep declines in the previous year. Results from technology companies were further fueled by an uptick in consumer and corporate spending. Cost-cutting measures, such as staff reductions, factory closures and moving operations to lower-cost sites, also helped boost performance within the sector. Hardware and software companies with significant exposure to overseas markets fared especially well. In fact, many technology firms expanded their overseas presence during the reporting period, made possible, in part, by their ability to borrow money at low interest rates. Videoconferencing providers, which helped their business customers reduce travel costs, also ranked among the sectors top performers. Industrial stocks posted above-average results, as aerospace and defense companies performed well amid continued geopolitical uncertainty. Railroad stocks benefited when shipping volumes increased in the improving economy. Industrial companies that create fuel efficiencies for corporate customers also gained substantial value. A number of consumer discretionary stocks posted relatively strong results, as specialty retailers, automotive retailers and department stores rebounded from previously beaten-down levels. Improved consumer 4 spending during the reporting period created a barbell of positive performance from low-cost casual dining chains on one end to upscale hotels on the other. Media companies advanced in anticipation of greater advertising spending. Returns were less impressive in the telecommunications services and utilities sectors.The S&P 500 Indexs greater laggards included some of its traditionally defensive components, including companies with large cash reserves that had held up relatively well during the recession. Investors felt more comfortable assuming greater risks as the economy recovered, and they turned away from defensive companies in favor of more speculative stocks. Index Funds Offer Diversification Benefits As an index fund, we attempt to replicate the returns of the S&P 500 Index by closely approximating its composition. In our view, one of the greatest benefits of an index fund is that it offers a broadly diversified investment vehicle that can help investors manage risks by limiting the impact on the overall portfolio of unexpected losses in any single industry group or holding. May 17, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends daily and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 3 Standard & Poors®,S&P®,Standard & Poors® 500 and S&P 500® are trademarks of The McGraw-Hill Companies, Inc., and have been licensed for use by the fund. The fund is not sponsored, endorsed, sold or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus S&P 500 Index Fund from November 1, 2009 to April 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2010 Expenses paid per $1,000  $2.67 Ending value (after expenses) $1,154.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2010 Expenses paid per $1,000  $2.51 Ending value (after expenses) $1,022.32  Expenses are equal to the funds annualized expense ratio of .50%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2010 (Unaudited) Common Stocks99.3% Shares Value ($) Consumer Discretionary10.5% Abercrombie & Fitch, Cl. A 19,926 871,364 Amazon.com 76,777 a 10,523,055 Apollo Group, Cl. A 27,793 a,b 1,595,596 AutoNation 21,044 a,b 425,089 AutoZone 6,774 a,b 1,253,258 Bed Bath & Beyond 58,648 a 2,695,462 Best Buy 77,235 3,521,916 Big Lots 18,921 a,b 722,782 Carnival 98,697 4,115,665 CBS, Cl. B 153,376 2,486,225 Coach 71,905 b 3,002,034 Comcast, Cl. A 637,622 b 12,586,658 D.R. Horton 63,547 b 933,505 Darden Restaurants 31,481 b 1,408,775 DeVry 14,015 874,396 DIRECTV, Cl. A 212,055 a 7,682,753 Discovery Communications, Cl. A 63,644 a 2,463,023 Eastman Kodak 61,037 a,b 373,546 Expedia 48,425 1,143,314 Family Dollar Stores 31,306 b 1,238,465 Ford Motor 755,853 a,b 9,841,206 Fortune Brands 33,780 1,770,748 GameStop, Cl. A 37,352 a,b 908,027 Gannett 53,294 b 907,064 Gap 107,101 2,648,608 Genuine Parts 36,902 1,579,406 Goodyear Tire & Rubber 55,762 a 748,884 H & R Block 75,414 1,380,830 Harley-Davidson 53,755 b 1,818,532 Harman International Industries 13,898 a 548,693 Hasbro 28,174 1,080,755 Home Depot 382,045 13,467,086 International Game Technology 69,687 1,469,002 Interpublic Group of Cos. 109,219 a,b 973,141 J.C. Penney 52,656 1,535,976 Johnson Controls 150,705 5,062,181 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Kohls 68,745 a 3,780,288 Leggett & Platt 36,482 b 894,903 Lennar, Cl. A 31,982 b 636,442 Limited Brands 60,405 1,618,854 Lowes 331,482 8,989,792 Macys 94,664 2,196,205 Marriott International, Cl. A 57,195 b 2,102,488 Mattel 81,130 1,870,047 McDonalds 241,739 17,064,356 McGraw-Hill 72,626 2,448,949 Meredith 8,744 b 314,172 New York Times, Cl. A 27,333 a,b 271,143 Newell Rubbermaid 64,285 1,097,345 News, Cl. A 510,853 7,877,353 NIKE, Cl. B 87,732 6,659,736 Nordstrom 35,673 1,474,365 OReilly Automotive 30,738 a,b 1,502,781 Office Depot 63,374 a 434,746 Omnicom Group 70,655 3,014,142 Polo Ralph Lauren 12,866 1,156,653 Priceline.com 10,203 a 2,673,696 Pulte Group 77,602 a,b 1,015,810 RadioShack 30,532 657,965 Ross Stores 26,656 b 1,492,736 Scripps Networks Interactive, Cl. A 20,794 942,800 Sears Holdings 11,021 a,b 1,332,990 Sherwin-Williams 21,485 1,677,334 Stanley Black and Decker 35,287 2,193,087 Staples 160,436 3,775,059 Starbucks 164,643 4,277,425 Starwood Hotels & Resorts Worldwide 41,917 c 2,284,896 Target 169,374 9,632,299 Tiffany & Co. 28,136 1,364,033 Time Warner 258,593 8,554,256 Time Warner Cable 80,078 4,504,388 TJX 94,706 4,388,676 8 Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Urban Outfitters 28,798 a 1,080,213 VF 19,585 1,692,536 Viacom, Cl. B 136,793 a 4,832,897 Walt Disney 432,639 15,938,421 Washington Post, Cl. B 1,349 684,159 Whirlpool 16,951 b 1,845,455 Wyndham Worldwide 41,055 1,100,685 Wynn Resorts 15,258 b 1,346,366 Yum! Brands 105,883 4,491,557 Consumer Staples10.9% Altria Group 466,556 9,886,321 Archer-Daniels-Midland 145,491 4,065,019 Avon Products 96,179 3,109,467 Brown-Forman, Cl. B 24,498 1,425,294 Campbell Soup 42,953 b 1,540,295 Clorox 31,112 2,012,946 Coca-Cola 517,939 27,683,840 Coca-Cola Enterprises 71,225 1,975,069 Colgate-Palmolive 110,952 9,331,063 ConAgra Foods 99,873 2,443,892 Constellation Brands, Cl. A 44,945 a 821,145 Costco Wholesale 98,329 b 5,809,277 CVS Caremark 312,600 11,544,318 Dean Foods 39,928 a,b 626,870 Dr. Pepper Snapple Group 58,362 1,910,188 Estee Lauder, Cl. A 26,396 b 1,740,024 General Mills 74,119 5,275,790 H.J. Heinz 70,525 3,305,507 Hershey 37,758 1,775,004 Hormel Foods 15,916 648,736 J.M. Smucker 26,701 1,630,630 Kellogg 56,514 b 3,104,879 Kimberly-Clark 93,918 5,753,417 Kraft Foods, Cl. A 389,422 11,526,891 Kroger 148,084 3,291,907 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Staples (continued) Lorillard 34,845 2,730,803 McCormick & Co. 29,659 b 1,173,607 Mead Johnson Nutrition 45,785 2,362,964 Molson Coors Brewing, Cl. B 34,255 1,519,552 PepsiCo 366,781 23,921,457 Philip Morris International 422,812 20,751,613 Procter & Gamble 652,654 40,568,973 Reynolds American 38,820 b 2,073,764 Safeway 87,549 b 2,066,156 Sara Lee 161,464 2,296,018 SUPERVALU 49,110 731,739 SYSCO 133,339 b 4,205,512 Tyson Foods, Cl. A 67,133 1,315,135 Wal-Mart Stores 479,319 25,715,464 Walgreen 221,409 7,782,526 Whole Foods Market 37,968 a,b 1,481,511 Energy11.1% Anadarko Petroleum 111,472 6,929,099 Apache 75,642 7,697,330 Baker Hughes 96,844 b 4,818,958 Cabot Oil & Gas 24,214 874,852 Cameron International 54,684 a 2,157,831 Chesapeake Energy 146,164 b 3,478,703 Chevron 451,636 36,781,236 ConocoPhillips 334,044 19,772,064 Consol Energy 49,360 2,205,405 Denbury Resources 88,874 a 1,701,937 Devon Energy 100,000 6,733,000 Diamond Offshore Drilling 15,787 b 1,248,752 El Paso 157,966 1,911,389 EOG Resources 56,196 6,300,696 Exxon Mobil 1,060,880 71,980,708 FMC Technologies 27,552 a,b 1,864,995 Halliburton 203,081 6,224,433 Helmerich & Payne 23,721 b 963,547 10 Common Stocks (continued) Shares Value ($) Energy (continued) Hess 63,883 4,059,765 Marathon Oil 159,540 5,129,211 Massey Energy 18,670 683,882 Murphy Oil 42,968 2,584,525 Nabors Industries 62,961 a 1,358,069 National Oilwell Varco 94,299 4,151,985 Noble Energy 38,902 2,972,113 Occidental Petroleum 182,730 16,200,842 Peabody Energy 60,603 2,831,372 Pioneer Natural Resources 26,967 b 1,729,394 Range Resources 34,797 b 1,661,905 Rowan 25,763 a,b 767,737 Schlumberger 268,837 19,200,339 Smith International 55,308 2,641,510 Southwestern Energy 77,396 a 3,071,073 Spectra Energy 146,586 b 3,421,317 Sunoco 27,304 b 895,025 Tesoro 31,894 b 419,406 Valero Energy 126,568 2,631,349 Williams 129,944 3,067,978 XTO Energy 131,091 6,229,444 Financial16.3% Aflac 105,949 5,399,161 Allstate 122,535 4,003,218 American Express 266,658 12,298,267 American International Group 30,337 a,b 1,180,109 Ameriprise Financial 58,005 2,689,112 AON 61,277 2,601,821 Apartment Investment & Management, Cl. A 26,071 b,c 584,251 Assurant 26,701 972,717 AvalonBay Communities 17,866 b,c 1,858,779 Bank of America 2,252,421 40,160,666 Bank of New York Mellon 271,112 8,439,717 BB & T 154,460 b 5,134,250 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Berkshire Hathaway, Cl. B 371,492 a 28,604,884 Boston Properties 30,987 c 2,443,635 Capital One Financial 101,937 4,425,085 CB Richard Ellis Group, Cl. A 60,183 a 1,042,370 Charles Schwab 219,130 4,227,018 Chubb 73,961 3,910,318 Cincinnati Financial 36,869 b 1,047,080 Citigroup 4,408,072 a 19,263,275 CME Group 14,980 4,919,582 Comerica 38,878 1,632,876 Discover Financial Services 118,248 1,828,114 E*TRADE FINANCIAL 340,165 a 571,477 Equity Residential 61,070 c 2,764,639 Federated Investors, Cl. B 20,020 b 482,882 Fifth Third Bancorp 176,802 2,636,118 First Horizon National 49,322 a,b 697,906 Franklin Resources 33,578 3,882,960 Genworth Financial, Cl. A 109,339 a 1,806,280 Goldman Sachs Group 118,056 17,141,731 Hartford Financial Services Group 95,479 2,727,835 HCP 65,333 b,c 2,098,496 Health Care REIT 27,645 b,c 1,242,090 Host Hotels & Resorts 146,286 b,c 2,378,610 Hudson City Bancorp 108,936 1,448,849 Huntington Bancshares 158,820 1,075,211 IntercontinentalExchange 16,411 a 1,914,015 Invesco 92,943 2,136,759 Janus Capital Group 37,134 b 522,847 JPMorgan Chase & Co. 892,090 37,985,192 KeyCorp 190,202 1,715,622 Kimco Realty 90,638 b,c 1,413,046 Legg Mason 35,905 b 1,137,829 Leucadia National 39,675 a,b 1,004,174 Lincoln National 66,779 2,042,770 Loews 79,804 2,971,901 M & T Bank 18,591 b 1,623,924 12 Common Stocks (continued) Shares Value ($) Financial (continued) Marsh & McLennan 115,690 2,802,012 Marshall & Ilsley 115,996 1,055,564 MetLife 184,371 8,403,630 Moodys 44,415 b 1,097,939 Morgan Stanley 313,650 9,478,503 Nasdaq OMX Group 30,615 a 642,915 Northern Trust 54,563 b 2,999,874 NYSE Euronext 60,061 1,959,790 Peoples United Financial 78,512 1,219,291 Plum Creek Timber 36,741 b,c 1,462,292 PNC Financial Services Group 115,921 7,791,050 Principal Financial Group 70,509 b 2,060,273 Progressive 154,543 3,104,769 ProLogis 105,907 c 1,394,795 Prudential Financial 103,734 6,593,333 Public Storage 30,167 c 2,923,484 Regions Financial 264,641 b 2,339,426 Simon Property Group 65,033 c 5,789,238 SLM 108,217 a 1,324,576 State Street 112,133 4,877,786 SunTrust Banks 111,346 3,295,842 T. Rowe Price Group 58,457 3,361,862 Torchmark 19,997 b 1,070,639 Travelers 115,749 5,873,104 U.S. Bancorp 430,866 11,534,283 Unum Group 75,271 1,841,881 Ventas 35,423 b,c 1,673,028 Vornado Realty Trust 35,333 c 2,945,712 Wells Fargo & Co. 1,162,705 38,497,163 XL Capital, Cl. A 77,383 1,377,417 Zions Bancorporation 33,363 b 958,519 Health Care11.5% Abbott Laboratories 348,192 17,813,502 Aetna 97,776 2,889,281 Allergan 69,458 4,423,780 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) AmerisourceBergen 65,009 2,005,527 Amgen 220,355 a 12,639,563 Baxter International 135,774 6,411,248 Becton Dickinson & Co. 53,451 4,082,053 Biogen Idec 60,812 a 3,238,239 Boston Scientific 338,954 a 2,332,004 Bristol-Myers Squibb 385,254 9,743,074 C.R. Bard 21,776 1,884,277 Cardinal Health 81,120 2,814,053 CareFusion 40,619 a 1,120,272 Celgene 104,149 a 6,452,031 Cephalon 16,702 a,b 1,072,268 Cerner 15,266 a 1,296,236 CIGNA 62,814 2,013,817 Coventry Health Care 33,800 a 802,412 DaVita 23,499 a 1,467,043 Dentsply International 33,604 b 1,231,251 Eli Lilly & Co. 227,693 b 7,962,424 Express Scripts 61,294 a 6,137,368 Forest Laboratories 68,734 a 1,873,689 Genzyme 59,815 a 3,184,551 Gilead Sciences 202,710 a 8,041,506 Hospira 36,772 a 1,977,966 Humana 38,673 a 1,768,130 Intuitive Surgical 8,762 a,b 3,159,227 Johnson & Johnson 618,249 39,753,411 King Pharmaceuticals 57,122 a,b 559,796 Laboratory Corp. of America Holdings 23,961 a,b 1,882,616 Life Technologies 39,150 a 2,141,897 McKesson 60,631 3,929,495 Medco Health Solutions 104,404 a 6,151,484 Medtronic 249,182 10,886,762 Merck & Co. 699,113 24,496,920 Millipore 12,805 a 1,359,251 Mylan 70,625 a,b 1,555,869 Patterson 21,340 682,667 14 Common Stocks (continued) Shares Value ($) Health Care (continued) PerkinElmer 27,295 683,740 Pfizer 1,816,562 30,372,917 Quest Diagnostics 34,147 b 1,951,843 St. Jude Medical 73,210 a 2,988,432 Stryker 62,163 3,570,643 Tenet Healthcare 97,059 a 606,619 Thermo Fisher Scientific 92,849 a 5,132,693 UnitedHealth Group 261,656 7,930,793 Varian Medical Systems 28,109 a,b 1,584,785 Waters 21,361 a 1,537,778 Watson Pharmaceuticals 24,003 a,b 1,027,808 WellPoint 99,895 a 5,374,351 Zimmer Holdings 47,984 a 2,922,705 Industrial10.7% 3M 159,219 14,117,949 Avery Dennison 24,602 960,216 Boeing 169,700 12,291,371 C.H. Robinson Worldwide 37,804 b 2,279,581 Caterpillar 139,938 b 9,528,378 Cintas 30,339 b 826,738 CSX 88,409 4,955,324 Cummins 45,684 3,299,755 Danaher 57,585 4,853,264 Deere & Co. 95,249 5,697,795 Dover 42,881 2,239,246 Dun & Bradstreet 12,233 941,574 Eaton 37,470 2,891,185 Emerson Electric 169,351 8,845,203 Equifax 28,780 b 967,008 Expeditors International of Washington 47,992 b 1,955,194 Fastenal 29,012 b 1,586,666 FedEx 70,362 6,333,284 First Solar 10,971 a,b 1,574,887 Flowserve 12,609 1,444,739 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Fluor 41,301 2,182,345 General Dynamics 86,914 6,636,753 General Electric 2,396,598 45,199,838 Goodrich 27,969 2,074,740 Honeywell International 169,427 8,042,700 Illinois Tool Works 87,560 4,474,316 Iron Mountain 40,815 1,026,497 ITT 40,976 2,277,036 Jacobs Engineering Group 28,178 a,b 1,358,743 L-3 Communications Holdings 26,207 2,452,189 Lockheed Martin 70,896 6,018,361 Masco 82,039 1,331,493 Norfolk Southern 82,898 4,918,338 Northrop Grumman 68,139 4,621,868 Paccar 82,039 b 3,816,454 Pall 27,224 1,061,464 Parker Hannifin 36,646 2,535,170 Pitney Bowes 47,381 b 1,203,477 Precision Castparts 31,415 4,031,801 Quanta Services 44,099 a,b 887,713 R.R. Donnelley & Sons 47,811 1,027,458 Raytheon 86,422 5,038,403 Republic Services 72,623 2,253,492 Robert Half International 34,962 b 957,260 Rockwell Automation 33,167 b 2,013,900 Rockwell Collins 36,404 b 2,366,260 Roper Industries 20,474 1,249,323 Ryder System 12,776 594,340 Snap-On 13,366 643,974 Southwest Airlines 167,683 2,210,062 Stericycle 19,355 a,b 1,140,010 Textron 60,951 b 1,392,121 Union Pacific 113,629 8,597,170 United Parcel Service, Cl. B 223,565 15,457,284 United Technologies 211,154 15,825,992 16 Common Stocks (continued) Shares Value ($) Industrial (continued) W.W. Grainger 14,247 1,574,863 Waste Management 110,836 b 3,843,792 Information Technology18.8% Adobe Systems 117,971 a 3,962,646 Advanced Micro Devices 127,435 a 1,154,561 Agilent Technologies 77,823 a 2,821,862 Akamai Technologies 38,737 a,b 1,504,158 Altera 68,598 1,739,645 Amphenol, Cl. A 39,864 1,842,115 Analog Devices 66,249 1,982,832 Apple 203,630 a 53,171,865 Applied Materials 303,394 4,180,769 Autodesk 50,577 a 1,720,124 Automatic Data Processing 113,639 4,927,387 BMC Software 42,786 a 1,684,057 Broadcom, Cl. A 97,328 3,356,843 CA 90,528 2,064,944 Cisco Systems 1,286,473 a 34,631,853 Citrix Systems 40,867 a 1,920,749 Cognizant Technology Solutions, Cl. A 66,826 a 3,420,155 Computer Sciences 34,012 a 1,781,889 Compuware 57,491 a 494,423 Corning 350,531 6,747,722 Dell 387,839 a 6,275,235 eBay 251,792 a 5,995,168 Electronic Arts 72,833 a 1,410,775 EMC 457,661 a 8,700,136 Fidelity National Information Services 70,317 b 1,848,634 Fiserv 34,756 a 1,775,684 FLIR Systems 34,357 a,b 1,050,981 Google, Cl. A 54,280 a 28,520,883 Harris 30,211 1,555,262 Hewlett-Packard 528,995 27,491,870 Intel 1,244,064 28,401,981 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) International Business Machines 291,961 37,662,969 Intuit 72,447 a 2,619,684 Jabil Circuit 43,178 661,487 JDS Uniphase 47,239 a 613,635 Juniper Networks 120,065 a,b 3,411,047 KLA-Tencor 39,427 1,342,884 Lexmark International, Cl. A 17,828 a,b 660,527 Linear Technology 49,836 b 1,498,070 LSI 145,419 a 875,422 MasterCard, Cl. A 21,558 b 5,347,246 McAfee 34,607 a 1,202,593 MEMC Electronic Materials 51,500 a 667,955 Microchip Technology 41,893 b 1,223,695 Micron Technology 191,621 a,b 1,791,656 Microsoft 1,715,076 52,378,421 Molex 32,742 b 733,748 Monster Worldwide 29,152 a,b 508,119 Motorola 511,099 a 3,613,470 National Semiconductor 51,364 b 759,160 NetApp 77,208 a 2,676,801 Novell 81,887 a 459,386 Novellus Systems 23,752 a,b 622,302 NVIDIA 121,850 a,b 1,915,482 Oracle 878,894 22,710,621 Paychex 73,343 2,244,296 QLogic 26,076 a,b 505,092 QUALCOMM 376,165 14,572,632 Red Hat 42,941 a 1,282,648 SAIC 65,243 a 1,135,881 Salesforce.com 24,616 a,b 2,107,130 SanDisk 50,434 a 2,011,812 Symantec 182,785 a 3,065,304 Tellabs 86,839 788,498 Teradata 38,691 a 1,124,747 Teradyne 40,486 a,b 495,144 Texas Instruments 279,098 b 7,259,339 18 Common Stocks (continued) Shares Value ($) Information Technology (continued) Total System Services 46,162 739,054 VeriSign 43,406 a,b 1,183,682 Visa, Cl. A 100,152 b 9,036,715 Western Digital 50,552 a 2,077,182 Western Union 155,959 2,846,252 Xerox 309,204 3,370,324 Xilinx 63,378 b 1,633,885 Yahoo! 268,602 a 4,439,991 Materials3.4% Air Products & Chemicals 47,847 3,673,692 Airgas 18,553 1,177,188 AK Steel Holding 26,128 b 437,644 Alcoa 228,515 3,071,241 Allegheny Technologies 21,867 b 1,169,228 Ball 21,679 1,153,540 Bemis 22,993 699,217 CF Industries Holdings 15,576 1,303,244 Cliffs Natural Resources 30,249 1,891,470 Dow Chemical 257,504 7,938,848 E.I. du Pont de Nemours & Co. 204,119 8,132,101 Eastman Chemical 16,491 b 1,103,578 Ecolab 53,301 b 2,603,221 FMC 15,590 992,148 Freeport-McMoRan Copper & Gold 96,563 b 7,293,403 International Flavors & Fragrances 17,726 887,895 International Paper 96,416 2,578,164 MeadWestvaco 38,277 1,039,986 Monsanto 122,754 7,740,867 Newmont Mining 111,487 6,252,191 Nucor 71,366 b 3,234,307 Owens-Illinois 37,819 a 1,340,305 Pactiv 30,232 a 768,195 PPG Industries 36,975 2,601,931 Praxair 69,098 5,788,339 Sealed Air 35,368 760,412 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Materials (continued) Sigma-Aldrich 27,455 b 1,628,082 Titanium Metals 18,451 a,b 284,514 United States Steel 32,266 b 1,763,660 Vulcan Materials 27,522 b 1,576,460 Weyerhaeuser 47,698 2,362,005 Telecommunication Services2.7% American Tower, Cl. A 88,869 a 3,626,744 AT & T 1,328,401 34,618,130 CenturyTel 67,889 b 2,315,694 Frontier Communications 71,563 b 569,641 Metropcs Communications 57,458 a 438,405 Qwest Communications International 337,194 b 1,763,525 Sprint Nextel 643,278 a 2,733,932 Verizon Communications 637,050 18,404,375 Windstream 99,911 b 1,104,017 Utilities3.4% AES 150,492 a 1,736,677 Allegheny Energy 38,762 844,236 Ameren 51,597 1,339,458 American Electric Power 106,045 3,637,343 CenterPoint Energy 85,100 1,222,036 CMS Energy 52,199 b 848,756 Consolidated Edison 61,574 b 2,783,145 Constellation Energy Group 45,361 1,603,511 Dominion Resources 132,797 5,550,915 DTE Energy 36,682 1,766,972 Duke Energy 291,677 4,894,340 Edison International 73,568 2,528,532 Entergy 42,623 3,464,824 EQT 29,628 1,288,522 Exelon 149,560 6,519,320 FirstEnergy 68,900 2,609,243 20 Common Stocks (continued) Shares Value ($) Utilities (continued) FPL Group 92,272 4,802,758 Integrys Energy 17,704 b 878,295 Nicor 10,490 b 456,420 NiSource 63,660 1,037,658 Northeast Utilities 39,202 1,089,424 NRG Energy 57,644 a 1,393,255 ONEOK 23,446 b 1,152,136 Pepco Holdings 49,078 821,566 PG & E 83,295 3,648,321 Pinnacle West Capital 23,286 869,499 PPL 84,534 2,093,062 Progress Energy 62,757 2,505,259 Public Service Enterprise Group 114,925 3,692,540 Questar 40,077 1,921,692 SCANA 25,029 987,895 Sempra Energy 55,618 2,735,293 Southern 184,007 6,359,282 TECO Energy 48,971 b 829,079 Wisconsin Energy 26,472 1,390,045 Xcel Energy 101,714 2,212,280 Total Common Stocks (cost $1,737,895,520) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.15%, 6/10/10 (cost $1,424,761) 1,425,000 d Other Investment.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $13,728,000) 13,728,000 e The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned5.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $135,301,393) 135,301,393 e Total Investments (cost $1,888,349,674) 105.6% Liabilities, Less Cash and Receivables (5.6%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan.At April 30, 2010, the total market value of the funds securities on loan is $142,195,097 and the total market value of the collateral held by the fund is $148,878,896, consisting of cash collateral of $135,301,393 and U.S. Government and Agency securities valued at $13,577,503. c Investment in real estate investment trust. d Held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 18.8 Short-Term/ Financial 16.3 Money Market Investments 6.3 Health Care 11.5 Materials 3.4 Energy 11.1 Utilities 3.4 Consumer Staples 10.9 Telecommunication Services 2.7 Industrial 10.7 Consumer Discretionary 10.5  Based on net assets. See notes to financial statements. 22 STATEMENT OF FINANCIAL FUTURES April 30, 2010 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 4/30/2010 ($) Financial Futures Long Standard & Poors 500 E-mini 270 15,975,900 June 2010 See notes to financial statements. The Fund 23 STATEMENT OF ASSETS AND LIABILITIES April 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $142,195,097)Note 1(b): Unaffiliated issuers 1,739,320,281 2,411,590,282 Affiliated issuers 149,029,393 149,029,393 Cash 1,909,882 Dividends and interest receivable 2,437,744 Receivable for shares of Common Stock subscribed 2,030,793 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 1,005,776 Liability for securities on loanNote 1(b) 135,301,393 Payable for shares of Common Stock redeemed 3,495,788 Payable for investment securities purchased 1,335,454 Payable for futures variation marginNote 4 318,001 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,758,831,436 Accumulated undistributed investment incomenet 7,754,276 Accumulated net realized gain (loss) on investments (13,349,851) Accumulated net unrealized appreciation (depreciation) on investments (including $35,820 net unrealized appreciation on financial futures) 672,305,821 Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 72,499,714 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 24 STATEMENT OF OPERATIONS Six Months Ended April 30, 2010 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 23,152,891 Affiliated issuers 14,258 Income from securities lendingNote 1(b) 96,515 Interest 1,958 Total Income Expenses: Management feeNote 3(a) 2,918,371 Shareholder servicing costsNote 3(b) 2,918,371 Directors feesNote 3(a) 76,625 Loan commitment feesNote 2 27,205 Total Expenses LessDirectors fees reimbursed by the ManagerNote 3(a) (76,625) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 87,792,707 Net realized gain (loss) on financial futures 3,092,110 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 226,241,397 Net unrealized appreication (depreciation) on financial futures 329,189 Net Unrealized Appreication (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 25 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 Operations ($): Investment incomenet 17,401,675 40,962,342 Net realized gain (loss) on investments 90,884,817 4,165,418 Net unrealized appreciation (depreciation) on investments 226,570,586 150,873,785 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Capital Stock Transactions ($): Net proceeds from shares sold 253,055,298 540,506,562 Dividends reinvested 37,789,348 49,807,203 Cost of shares redeemed (400,511,063) (586,615,451) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 2,238,884,922 2,090,177,539 End of Period Undistributed investment incomenet 7,754,276 28,886,502 Capital Share Transactions (Shares): Shares sold 7,932,153 21,472,196 Shares issued for dividends reinvested 1,196,247 2,051,372 Shares redeemed (12,660,912) (23,057,764) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 26 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended April 30, 2010 Year Ended October 31, (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 29.45 27.66 44.18 40.57 35.50 33.30 Investment Operations: Investment incomenet a .23 .53 .66 .61 .54 .56 Net realized and unrealized gain (loss) on investments 4.29 1.93 (16.51) 4.90 5.01 2.16 Total from Investment Operations 4.52 2.46 (15.85) 5.51 5.55 2.72 Distributions: Dividends from investment incomenet (.51) (.67) (.67) (.56) (.48) (.52) Dividends from net realized gain on investments    (1.34)   Total Distributions (.51) (.67) (.67) (1.90) (.48) (.52) Net asset value, end of period 33.46 29.45 27.66 44.18 40.57 35.50 Total Return (%) 15.46 b 9.42 (36.38) 14.05 15.79 8.20 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 c .51 .51 .51 .50 .50 Ratio of net expenses to average net assets .50 c .50 .50 .50 .50 .50 Ratio of net investment income to average net assets 1.49 c 2.06 1.77 1.47 1.45 1.60 Portfolio Turnover Rate 3.66 b 4.36 4.95 4.71 5.04 7.24 Net Assets, end of period ($ x 1,000) 2,425,542 2,238,885 2,090,178 3,735,372 3,656,990 3,310,961 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus S&P 500 Index Fund (the fund) is a separate non-diversified series of Dreyfus Index Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering three series, including the fund.The funds investment objective is to match the performance of the Standard & Poors 500 Composite Stock Price Index.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the 28 National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  2,410,165,484   U.S. Treasury  1,424,798  Mutual Funds 149,029,393   Other Financial Instruments  35,820    See Statement of Investments for industry classification.  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts.Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. 30 In January 2010, FASB issued Accounting Standards Update ("ASU") No. 2010-06 Improving Disclosures about Fair Value Measurements". ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases,sales,issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended April 30, 2010, The Bank of New York Mellon earned $41,364 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended October 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. 32 The fund has an unused capital loss carryover of $49,545,241 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to October 31, 2009. If not applied, $9,724,313 of the carryover expires in fiscal 2015, $39,787,647 expires in fiscal 2016 and $33,281 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2009 was as follows: ordinary income $50,992,476. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .25% of the value of the funds average daily net assets and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all the expenses of the fund, except management fees, brokerage fees and commissions, taxes, interest fees, commitment fees, Shareholder Services Plan fees, fees and expenses of non-interested Board members (including counsel fees) and extraordinary expenses. In addition, the Manager The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) is required to reduce its fee in an amount equal to the funds allocable portion of the accrued fees and expenses of the non-interested Board members (including counsel fees). Each Board member also serves as a Board member of other funds within the Dreyfus complex (collectively, the Fund Group). Currently, the Company and 10 other funds (comprised of 33 portfolios) in the Dreyfus Family of Funds pay each Board member their respective allocated portion of an annual retainer of $85,000 and an attendance fee of $10,000 for each regularly scheduled Board meeting, an attendance fee of $2,000 for each separate in-person committee meeting that is not held in conjunction with a regularly scheduled Board meeting and an attendance fee of $1,000 for each Board meeting and separate committee meeting that is conducted by telephone. The Chairman of the Board receives an additional 25% of such compensation and the Audit Committee Chairman receives an additional $15,000 per annum. The Company also reimburses each Board member for travel and out-of-pocket expenses in connection with attending Board or committee meetings. Subject to the Companys Emeritus Program Guidelines, Emeritus Board members, if any, receive 50% of the Companys annual retainer fee and per meeting fee paid at the time the Board member achieves emeritus status. (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services, at the annual rate of .25% of the value of the funds average daily net assets.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2010, the fund was charged $2,918,371 pursuant to the Shareholder Services Plan. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $502,888 and shareholder services plan fees $502,888. 34 NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended April 30, 2010, amounted to $83,923,803 and $182,721,645, respectively. The fund may invest in shares of certain affiliated investment companies also advised or managed by the adviser. Investments in affiliated investment companies for the period ended April 30, 2010 were as follows: Affiliated Investment Value Value Net Company 10/31/2009 ($) Purchases ($) Sales ($) 4/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 38,872,000 193,959,000 219,103,000 13,728,000 .6 Dreyfus Institutional Cash Advantage Plus Fund 131,454,189 1,231,077,393 1,227,230,189 135,301,393 5.6 Total The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Contracts open at April 30, 2010 are set forth in the Statement of Financial Futures. At April 30, 2010, accumulated net unrealized appreciation on investments was $672,270,001, consisting of $915,476,631 gross unrealized appreciation and $243,206,630 gross unrealized depreciation. At April 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 36 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Directors held on March 2, 2010, the Board unanimously approved the continuation of the funds Management Agreement with Dreyfus for a one-year term ending March 30, 2011. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Management Agreement, the Board members considered all factors that they believed to be relevant, including, among other things, the factors discussed below. In evaluating the Management Agreement, the Board members relied on their knowledge, gained through their meetings and other interactions with Dreyfus, its affiliates, the fund, and the services provided to the fund.The Board also relied on materials regularly received throughout the year relating to the investment management and other services provided under the Management Agreement, including (a) information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; (b) general investment outlooks in the markets in which the fund invests; (c) compliance reports; and (d) fund expenses. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Fund 37 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting, administration, and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure.The Board also considered Dreyfus brokerage policies and practices and the standards applied in seeking best execution. Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of retail no-load S&P 500 Index funds (the Performance Group) and to a larger universe of funds, consisting of all retail and institutional S&P 500 Index funds (the Performance Universe) selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons and noted the funds average annual total return was slightly below the median of its Performance Group and Performance Universe for the one- and two-year periods ended December 31, 2009. The Board considered the narrow range of returns of funds included in the Performance Group, and observed that the difference between the highest and lowest returns was only 43 basis points. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fee and expense ratio and reviewed the range of management fees and expense ratios as compared to the same group of funds included in the Performance Group (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The funds actual management fee was higher than the Expense Group and Expense Universe medians, and the funds 38 expense ratio was higher than the Expense Group and Expense Universe medians. Management noted that, pursuant to the funds Management Agreement, Dreyfus pays all of the funds expenses, except management fees, shareholder services fees, and certain other expenses, including the fees and expenses of the independent Board members and their counsel. Additionally, Dreyfus voluntarily has agreed to reduce its management fee in an amount equal to the fees and expenses of the independent Board members and their counsel. Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by a mutual fund and separate accounts with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus perspective, as applicable, in providing services to the Similar Accounts as compared to the fund. The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fees. Representatives of Dreyfus noted that mutual fund shares can be sold through different types of distribution channels, including retail direct, intermediary and separate accounts, and that this fund is sold primarily through the intermediary channel in which the intermediaries are paid for their services through a Rule 12b-1 fee and/or revenue sharing payments. The Board reviewed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees and other fees paid in light of the services provided. The Board acknowledged that differences in fees paid by the Similar Accounts and the fund seemed to be consistent with the services provided, which were described in detail in materials previously provided to the Board. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information The Fund 39 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors.The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted there were no soft dollar arrangements with respect to trading the funds investments. The Board then considered Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that Dreyfus received no profit for managing the fund during the year. The Board also considered the fee waiver and expense reimbursement arrangements in place for the fund and their effect on Dreyfus profitability. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management 40 Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was generally satisfied with the funds relative performance. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the funds Management Agreement was in the best interests of the fund and its shareholders. The Fund 41 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 26 Statement of Financial Futures 27 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Changes in Net Assets 30 Financial Highlights 31 Notes to Financial Statements 41 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover The Fund Dreyfus Smallcap Stock Index Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Smallcap Stock Index Fund, covering the six-month period from November 1, 2009, through April 30, 2010. Psychology plays a very important role in how investors  especially retail investors  perceive the markets and make asset allocation decisions. Unlike in an ideal world populated by the purely rational investor who would seek out investments that deliver the best risk/ return characteristics, the everyday investor is generally influenced by emotions. Currently, investor emotions appear to be deeply divided, with a large amount of investors still seeking low risk investments (such as cash instruments) and others seeking high risk investments (such as smaller-cap and emerging market securities), while the investment classes in the middle of the risk spectrum have seemingly been ignored. It is important to note that the investor sentiment cycle usually lags the economic cycle.Thats why we continue to stress the importance of a long-term, well-balanced asset allocation strategy that can help cushion the volatility produced by the emotional swings of the financial markets. If you have not revisited your investment portfolio in the past year, we urge you to speak with your financial advisor about positioning your portfolio to take advantage of long-term market fundamentals rather than lie susceptible to short-term emotions. For information about how the fund performed during the reporting period, as well as general market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 17, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through April 30, 2010, as provided by Thomas Durante, CFA, Portfolio Manager Fund and Market Performance Overview For the six-month period ended April 30, 2010, Dreyfus Smallcap Stock Index Fund produced a total return of 27.96%. 1 In comparison, the Standard & Poors SmallCap 600 Index (the S&P 600 Index), the funds benchmark, produced a 28.14% return for the same period. Small-cap stocks generally rallied during the reporting period, as investor sentiment was buoyed by sustained economic recovery. In addition, small-cap stocks posted higher returns, on average, than mid-and large-cap stocks.The difference in returns between the fund and its benchmark was primarily due to transaction costs and fund operating expenses that are not reflected in the benchmarks return. The Funds Investment Approach The fund seeks to match the total return of the S&P 600 Index by generally investing in a representative sample of the stocks listed in the S&P 600 Index. The S&P 600 Index is composed of 600 domestic stocks across 10 economic sectors. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 600 Index than smaller ones.The fund may also use stock index futures as a substitute for the sale or purchase of stocks. Economic Recovery Helped Buoy the Equity Markets When the reporting period began, the U.S. economy had returned to growth, aided in large part by a number of fiscal and monetary stimulus programs. As the recovery gained traction, improving manufacturing activity and an apparent bottoming of housing prices helped to bolster confidence among businesses, consumers and investors. In this environment, consumer and corporate spending improved, and stock and commodity prices rose sharply. However, a number of economic headwinds remainedincluding stubbornly high unemployment and The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) foreclosure ratesand the economic rebound so far has proved to be less robust than most previous recoveries. Indeed, faced with the subpar recovery and low inflation, the Federal Reserve Board (theFed) made it clear throughout the reporting period that it would continue to employ all available tools to stimulate the economy. In each of five meetings of its Federal Open Market Committee from November 2009 through April 2010, the Fed maintained the overnight federal funds rate in an unprecedented low range between 0% and 0.25%. The Fed consistently reiterated at the conclusion of those meetings that it intended to keep interest rates low for an extended period. S&P 600 Index Posted Gains in All Market Sectors All of the market sectors represented in the S&P 600 Index posted gains for the reporting period. Relative performance was particularly strong in the consumer discretionary sector, where specialty retailers, farming equipment suppliers, office supply stores and department stores rebounded from previously beaten-down levels. Many of these companies also benefited from cost-cutting measures implemented during the recession. A number of textile, apparel and luxury goods companies also advanced due to improved consumer spending, as did casual dining chains. Financial stocks generated especially robust returns when mending credit markets and low interest rates helped regional banks and other small-cap financial institutions rebound from their previous lows. Real estate investment trusts (REITs) benefited from the combination of a reduction in supply and a less restrictive lending environment.The most robust gains among REITs were produced by those specializing in the apartment, self storage and industrial segments. Commercial banks, thrifts and mortgage finance companies also fared well when housing markets began to stabilize. A significant portion of the reporting periods gains in the technology sector can be attributed to semiconductor equipment producers and software developers that cut costs by halting production early in the 4 downturn, selling off unsold inventories at reduced prices and waiting for demand to return before restocking. Electronic equipment makers also fared well, largely in anticipation of future growth. Returns were less impressive from the telecommunications services, consumer staples and utilities areas. All three sectors traditionally are considered defensive investments, and they comprise a relatively small portion of the benchmark. Indeed, the S&P 600 Indexs greater laggards included a number of traditionally defensive companies with ample cash reserves that had held up relatively well during the recession. Investors felt more comfortable assuming greater risks as the economy recovered, and they turned away from defensive companies in favor of more speculative stocks. Index Investing Offers Diversification Benefits As an index portfolio, our strategy is to attempt to replicate the returns of the S&P 600 Index by investing in a representative sample of the small-cap stocks listed in the S&P 600 Index. The fund offers a diversified investment vehicle that can help investors manage the risks of investing in small-cap stocks by limiting the impact on the overall portfolio of unexpected losses in any single industry group or holding. May 17, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Stocks of small-cap companies often experience sharper price fluctuations than stocks of larger-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors SmallCap 600 Index is a broad-based index and a widely accepted, unmanaged index of overall small-cap stock market performance. Investors cannot invest directly in any index. 3 Standard & Poors®,S&P®, and Standard & Poors SmallCap 600 Index are trademarks of The McGraw-Hill Companies, Inc., and have been licensed for use by the fund.The fund is not sponsored, endorsed, sold or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Smallcap Stock Index Fund from November 1, 2009 to April 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2010 Expenses paid per $1,000  $ 2.83 Ending value (after expenses) $1,279.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2010 Expenses paid per $1,000  $ 2.51 Ending value (after expenses) $1,022.32  Expenses are equal to the funds annualized expense ratio of .50%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2010 (Unaudited) Common Stocks98.5% Shares Value ($) Consumer Discretionary16.7% American Public Education 36,549 a 1,547,850 Arbitron 57,054 b 1,757,834 Arctic Cat 27,687 a 408,383 Audiovox, Cl. A 46,242 a 430,513 Big 5 Sporting Goods 46,114 781,632 Biglari Holdings 2,550 a 997,687 BJs Restaurants 37,946 a,b 915,637 Blue Nile 28,687 a,b 1,548,811 Blyth 15,978 920,972 Brown Shoe 95,487 1,795,156 Brunswick 190,012 3,971,251 Buckle 52,078 b 1,884,182 Buffalo Wild Wings 38,432 a,b 1,588,779 Cabelas 86,888 a,b 1,577,886 California Pizza Kitchen 57,195 a 1,172,497 Callaway Golf 104,522 b 981,462 Capella Education 29,696 a,b 2,691,052 Carters 127,018 a 4,092,520 Cato, Cl. A 75,236 1,786,855 CEC Entertainment 52,756 a 2,060,122 Childrens Place Retail Stores 62,914 a 2,882,719 Christopher & Banks 58,089 b 568,691 CKE Restaurants 133,693 1,649,772 Coinstar 71,325 a,b 3,163,977 Cracker Barrel Old Country Store 50,436 2,490,025 Crocs 212,087 a,b 2,048,760 Deckers Outdoor 30,477 a 4,284,457 DineEquity 30,237 a,b 1,243,648 Dolan Media 69,648 a 828,115 Drew Industries 47,973 a 1,230,507 E.W. Scripps, Cl. A 65,733 a,b 719,119 Ethan Allen Interiors 42,333 b 855,127 Finish Line, Cl. A 134,015 2,158,982 Freds, Cl. A 90,344 b 1,254,878 Genesco 49,270 a 1,640,198 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Group 1 Automotive 55,563 a,b 1,725,231 Gymboree 69,017 a 3,390,805 Haverty Furniture 47,647 b 776,646 Helen of Troy 70,905 a 1,915,144 Hibbett Sports 61,292 a,b 1,685,530 Hillenbrand 125,601 3,087,273 Hot Topic 100,703 769,371 HSN 90,364 a,b 2,722,667 Iconix Brand Group 148,034 a 2,555,067 Interval Leisure Group 81,559 a 1,206,258 Jack in the Box 127,350 a,b 2,995,272 JAKKS Pacific 61,081 a,b 933,928 Jo-Ann Stores 66,584 a,b 2,937,686 JOS. A. Bank Clothiers 42,007 a 2,556,546 K-Swiss, Cl. A 38,118 a,b 474,188 Kid Brands 33,442 a 333,417 La-Z-Boy 124,824 a,b 1,627,705 Landrys Restaurants 11,895 a,b 274,656 Lithia Motors, Cl. A 49,979 a,b 398,832 Live Nation 303,114 a 4,755,859 Liz Claiborne 205,603 a,b 1,796,970 Lumber Liquidators Holdings 25,435 a,b 774,750 M/I Homes 57,928 a 903,677 Maidenform Brands 44,152 a 1,007,549 Marcus 43,059 553,308 MarineMax 20,031 a 223,346 Mens Wearhouse 115,444 b 2,727,942 Meritage Homes 76,574 a 1,820,930 Midas 23,051 a 265,317 Monarch Casino & Resort 17,578 a 204,256 Monro Muffler Brake 43,213 b 1,549,618 Movado Group 10,392 a 128,965 Multimedia Games 70,008 a,b 319,937 National Presto Industries 9,446 1,057,669 Nautilus 49,889 a 170,620 NutriSystem 64,152 b 1,240,058 8 Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) OCharleys 49,617 a 473,842 OfficeMax 165,423 a 3,143,037 Oxford Industries 35,584 768,259 P.F. Changs China Bistro 54,467 a,b 2,376,940 Papa Johns International 54,621 a 1,496,615 Peets Coffee & Tea 22,029 a,b 872,789 PEP Boys-Manny Moe & Jack 102,221 b 1,280,829 Perry Ellis International 24,744 a 597,073 PetMed Express 52,768 b 1,168,284 Pinnacle Entertainment 104,544 a 1,414,480 Polaris Industries 73,880 4,371,480 Pool 102,123 b 2,505,077 Pre-Paid Legal Services 16,876 a,b 750,476 Quiksilver 262,642 a 1,399,882 RC2 62,487 a 1,147,886 Red Robin Gourmet Burgers 36,358 a 887,499 Ruby Tuesday 143,587 a 1,606,739 Ruths Hospitality Group 41,212 a,b 223,781 Shuffle Master 128,271 a 1,231,402 Skechers USA, Cl. A 74,096 a 2,841,582 Sonic 127,736 a,b 1,495,789 Sonic Automotive, Cl. A 93,072 a,b 994,009 Spartan Motors 80,057 493,952 Stage Stores 92,094 1,404,434 Standard Motor Products 58,876 627,618 Standard-Pacific 276,504 a,b 1,772,391 Stein Mart 59,288 a 562,050 Sturm Ruger & Co. 66,825 b 1,115,309 Superior Industries International 59,393 b 1,001,366 Texas Roadhouse 126,744 a,b 1,873,276 Tractor Supply 76,596 b 5,144,953 True Religion Apparel 56,455 a,b 1,764,219 Tuesday Morning 87,589 a 494,878 UniFirst 35,481 1,733,956 Universal Electronics 30,673 a 650,881 Universal Technical Institute 54,556 a,b 1,307,162 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Volcom 35,549 a,b 847,488 Winnebago Industries 52,708 a,b 876,534 Wolverine World Wide 111,403 3,410,046 Zale 33,242 a,b 108,369 Zumiez 37,806 a,b 701,679 Consumer Staples3.2% Alliance One International 207,615 a,b 1,056,760 Andersons 45,068 1,628,758 Boston Beer, Cl. A 24,614 a 1,403,244 Cal-Maine Foods 18,559 b 619,499 Calavo Growers 25,423 b 440,835 Caseys General Stores 117,281 4,530,565 Central Garden & Pet, Cl. A 164,897 a 1,703,386 Darling International 189,725 a 1,800,490 Diamond Foods 52,153 b 2,227,455 Great Atlantic & Pacific Tea 54,737 a,b 440,633 Hain Celestial Group 83,093 a 1,643,580 J & J Snack Foods 32,700 1,523,493 Lance 65,731 1,523,645 Mannatech 14,606 b 56,379 Nash Finch 28,940 1,013,479 Sanderson Farms 46,688 b 2,645,809 Spartan Stores 55,528 837,918 TreeHouse Foods 76,639 a,b 3,241,063 United Natural Foods 94,580 a,b 2,902,660 WD-40 35,334 1,244,817 Energy5.0% Basic Energy Services 45,047 a,b 459,930 Bristow Group 79,427 a 3,074,619 CARBO Ceramics 37,578 b 2,752,588 Dril-Quip 61,573 a 3,566,924 Gulf Island Fabrication 30,108 721,689 Holly 88,486 b 2,389,122 Hornbeck Offshore Services 55,801 a 1,365,450 10 Common Stocks (continued) Shares Value ($) Energy (continued) ION Geophysical 280,682 a 1,686,899 Lufkin Industries 31,999 b 2,724,075 Matrix Service 61,606 a 654,872 Oil States International 112,543 a 5,436,952 Penn Virginia 102,511 b 2,615,056 Petroleum Development 44,962 a 1,052,560 PetroQuest Energy 143,040 a,b 845,366 Pioneer Drilling 134,587 a 987,869 SEACOR Holdings 45,199 a 3,804,400 Seahawk Drilling 26,370 a 439,324 St. Mary Land & Exploration 134,930 5,429,583 Stone Energy 111,637 a,b 1,819,683 Superior Well Services 23,817 a,b 345,347 Swift Energy 79,276 a,b 2,868,206 Tetra Technologies 178,781 a 2,197,218 World Fuel Services 136,508 b 3,880,922 Financial18.3% Acadia Realty Trust 82,957 b,c 1,582,820 American Physicians Capital 21,881 731,701 Amerisafe 38,602 a 660,094 Bank Mutual 67,216 478,578 Bank of the Ozarks 26,441 b 1,017,185 BioMed Realty Trust 237,779 c 4,401,289 Boston Private Financial Holdings 178,061 1,412,024 Brookline Bancorp 152,705 1,678,228 Cash America International 69,765 b 2,585,491 Cedar Shopping Centers 97,590 c 776,816 City Holding 34,277 b 1,201,066 Colonial Properties Trust 134,249 c 2,117,107 Columbia Banking System 75,503 1,697,307 Community Bank System 86,657 b 2,137,828 Delphi Financial Group, Cl. A 109,155 3,001,762 DiamondRock Hospitality 265,904 a,b 2,922,285 Dime Community Bancshares 55,897 712,687 East West Bancorp 221,751 4,344,102 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) EastGroup Properties 54,992 b,c 2,248,073 eHealth 55,881 a,b 766,129 Employers Holdings 92,284 1,520,840 Entertainment Properties Trust 90,910 b,c 3,974,585 Extra Space Storage 175,997 b,c 2,643,475 EZCORP, Cl. A 108,865 a 2,254,594 First BanCorp/Puerto Rico 164,517 b 348,776 First Cash Financial Services 58,374 a 1,287,730 First Commonwealth Financial 118,098 b 773,542 First Financial Bancorp 100,269 1,916,141 First Financial Bankshares 44,721 b 2,391,679 First Midwest Bancorp 148,078 b 2,250,786 Forestar Group 85,687 a 1,931,385 Franklin Street Properties 135,853 b 2,002,473 Glacier Bancorp 147,078 b 2,719,472 Hancock Holding 59,651 2,438,533 Hanmi Financial 117,132 a,b 349,053 Healthcare Realty Trust 143,069 b,c 3,453,686 Home Bancshares 41,278 1,160,737 Home Properties 74,815 b,c 3,717,557 Independent Bank/MA 47,127 b 1,222,474 Infinity Property & Casualty 27,991 1,291,225 Inland Real Estate 149,697 b,c 1,410,146 Investment Technology Group 101,772 a 1,767,780 Kilroy Realty 115,304 b,c 4,042,558 Kite Realty Group Trust 76,742 c 415,942 LaBranche & Co. 89,321 a,b 441,246 LaSalle Hotel Properties 160,810 c 4,237,343 Lexington Realty Trust 246,285 b,c 1,743,698 LTC Properties 51,336 c 1,432,274 Medical Properties Trust 242,028 c 2,432,381 Mid-America Apartment Communities 65,410 3,615,211 Nara Bancorp 65,169 a 586,521 National Financial Partners 101,139 a 1,556,529 National Penn Bancshares 269,582 b 1,973,340 National Retail Properties 190,671 b,c 4,486,489 12 Common Stocks (continued) Shares Value ($) Financial (continued) Navigators Group 27,164 a 1,090,091 NBT Bankcorp 74,121 b 1,813,741 Old National Bancorp 183,314 b 2,458,241 optionsXpress Holdings 111,095 a 1,971,936 Parkway Properties 49,361 c 972,412 Pennsylvania Real Estate Investment Trust 96,412 b,c 1,522,345 Pinnacle Financial Partners 69,705 a,b 1,065,092 Piper Jaffray 34,511 a 1,358,353 Portfolio Recovery Associates 32,756 a,b 2,177,291 Post Properties 104,613 c 2,694,831 Presidential Life 45,610 537,286 PrivateBancorp 119,707 1,714,204 ProAssurance 70,359 a 4,288,381 PS Business Parks 44,949 c 2,696,940 Rewards Network 23,191 b 301,947 RLI 37,037 b 2,148,146 S&T Bancorp 49,864 b 1,199,229 Safety Insurance Group 30,866 1,150,993 Selective Insurance Group 113,175 1,891,154 Signature Bank 95,658 a 3,862,670 Simmons First National, Cl. A 35,400 994,032 South Financial Group 337,454 b 259,840 Sovran Self Storage 60,056 b,c 2,215,466 Sterling Bancorp 55,352 592,820 Sterling Bancshares 207,777 1,221,729 Stewart Information Services 44,511 b 506,535 Stifel Financial 64,051 a,b 3,672,044 Susquehanna Bancshares 264,836 b 2,886,712 SWS Group 80,758 b 893,991 Tanger Factory Outlet Centers 92,062 b,c 3,829,779 Tompkins Financial 23,327 b 947,543 Tower Group 100,037 2,306,853 TradeStation Group 71,448 a 597,305 Trustco Bank 212,455 b 1,412,826 UMB Financial 66,885 2,817,196 Umpqua Holdings 245,872 3,673,328 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) United Bankshares 83,566 b 2,426,757 United Community Banks 239,348 a,b 1,397,792 United Fire & Casualty 44,689 1,022,037 Urstadt Biddle Properties, Cl. A 49,188 829,310 Whitney Holding 192,268 2,634,072 Wilshire Bancorp 42,002 b 456,142 Wintrust Financial 73,209 2,730,696 World Acceptance 41,304 a,b 1,457,205 Zenith National Insurance 73,950 b 2,796,789 Health Care12.4% Abaxis 47,950 a 1,242,384 Air Methods 24,742 a,b 818,465 Align Technology 149,769 a,b 2,543,078 Almost Family 14,145 a 599,182 Amedisys 66,134 a,b 3,807,996 American Medical Systems Holdings 180,618 a,b 3,236,675 AMERIGROUP 118,529 a,b 4,295,491 AMN Healthcare Services 85,246 a,b 779,148 AmSurg 79,422 a 1,645,624 Analogic 24,227 1,158,535 ArQule 77,430 a 493,229 Bio-Reference Laboratories 49,050 a 1,147,770 Cambrex 68,855 a 302,273 Cantel Medical 29,019 579,219 Catalyst Health Solutions 80,333 a 3,398,889 Centene 109,790 a 2,514,191 Chemed 48,259 2,654,728 Computer Programs & Systems 13,245 b 596,820 CONMED 50,302 a 1,118,716 Cooper 102,486 3,985,681 CorVel 18,192 a 605,794 Cross Country Healthcare 71,128 a 712,703 CryoLife 69,424 a 424,181 Cubist Pharmaceuticals 143,239 a 3,211,418 Cyberonics 54,155 a 1,057,647 14 Common Stocks (continued) Shares Value ($) Health Care (continued) Dionex 40,051 a,b 3,266,960 Eclipsys 129,667 a 2,681,514 Emergent Biosolutions 37,706 a 613,854 Enzo Biochem 60,725 a,b 362,528 eResearch Technology 101,512 a 748,143 Genoptix 31,991 a,b 1,237,732 Gentiva Health Services 61,294 a 1,757,912 Greatbatch 55,354 a,b 1,236,608 Haemonetics 60,084 a 3,476,460 Hanger Orthopedic Group 68,637 a 1,279,394 HealthSpring 117,814 a 2,073,526 Healthways 71,290 a 1,161,314 HMS Holdings 53,081 a 2,839,834 ICU Medical 26,663 a,b 949,469 Integra LifeSciences Holdings 50,041 a 2,273,363 Invacare 84,304 b 2,228,155 Inventiv Health 73,357 a 1,689,412 IPC The Hospitalist 22,450 a 696,848 Kendle International 44,150 a 730,682 Kensey Nash 34,499 a,b 781,402 Landauer 18,173 b 1,238,490 LCA-Vision 30,215 a,b 254,712 LHC Group 31,052 a,b 1,058,873 Magellan Health Services 82,843 a 3,496,803 Martek Biosciences 73,883 a,b 1,627,642 MedCath 30,716 a 305,317 Meridian Bioscience 84,016 b 1,679,480 Merit Medical Systems 58,194 a 940,997 Molina Healthcare 41,796 a,b 1,219,189 MWI Veterinary Supply 27,486 a 1,153,038 Natus Medical 57,593 a 981,385 Neogen 43,475 a 1,142,958 Odyssey HealthCare 76,826 a 1,600,286 Omnicell 64,706 a 863,825 Osteotech 27,000 a,b 114,750 Palomar Medical Technologies 27,654 a,b 347,334 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) Par Pharmaceutical Cos. 88,361 a 2,398,118 PAREXEL International 127,030 a 2,995,367 PharMerica 66,800 a,b 1,289,240 Phase Forward 90,518 a 1,521,608 PSS World Medical 131,606 a,b 3,083,529 Quality Systems 37,539 b 2,402,871 Regeneron Pharmaceuticals 134,033 a 3,421,862 RehabCare Group 55,901 a 1,594,297 Res-Care 59,774 a 695,769 Salix Pharmaceuticals 123,120 a,b 4,949,424 Savient Pharmaceuticals 131,255 a,b 1,903,198 SurModics 31,651 a,b 588,709 Symmetry Medical 80,817 a 934,245 Theragenics 88,265 a 135,928 ViroPharma 159,016 a 2,022,684 West Pharmaceutical Services 70,198 b 2,937,786 Zoll Medical 43,329 a 1,323,701 Industrial16.8% A.O. Smith 51,111 2,638,861 AAON 28,315 b 683,524 AAR 85,655 a,b 2,088,269 ABM Industries 112,171 b 2,410,555 Actuant, Cl. A 147,451 3,381,051 Acuity Brands 95,418 b 4,313,848 Administaff 48,305 1,069,473 Aerovironment 20,051 a,b 524,935 Albany International, Cl. A 58,494 1,489,842 Allegiant Travel 38,724 a,b 1,991,575 American Science & Engineering 21,559 1,620,159 Apogee Enterprises 69,750 958,365 Applied Industrial Technologies 81,670 2,513,803 Applied Signal Technology 27,208 508,518 Arkansas Best 48,874 b 1,488,702 Astec Industries 34,399 a,b 1,139,295 ATC Technology 54,095 a 1,105,702 16 Common Stocks (continued) Shares Value ($) Industrial (continued) AZZ 28,938 1,175,462 Badger Meter 32,564 b 1,346,847 Baldor Electric 101,592 b 3,902,149 Barnes Group 97,502 b 2,028,042 Belden 106,705 2,930,119 Bowne & Co. 84,266 942,094 Brady, Cl. A 113,841 3,911,577 Briggs & Stratton 125,421 b 2,977,495 Cascade 18,192 634,173 CDI 8,124 141,601 Ceradyne 52,297 a 1,160,993 CIRCOR International 36,637 1,262,511 CLARCOR 104,778 3,962,704 Comfort Systems USA 85,717 1,206,895 Consolidated Graphics 28,324 a 1,187,059 Cubic 40,474 1,510,085 Curtiss-Wright 95,782 3,416,544 Dycom Industries 103,162 a 1,095,580 EMCOR Group 157,553 a 4,499,714 Encore Wire 41,508 921,893 EnPro Industries 49,140 a,b 1,551,841 ESCO Technologies 53,213 b 1,641,621 Esterline Technologies 62,631 a 3,493,557 Exponent 29,920 a 891,915 Forward Air 61,491 b 1,722,978 G & K Services, Cl. A 42,098 1,157,274 Gardner Denver 109,737 5,518,674 GenCorp 171,640 a,b 1,067,601 Geo Group 125,745 a,b 2,663,279 Gibraltar Industries 64,310 a 965,936 Griffon 101,159 a 1,426,342 Healthcare Services Group 86,277 b 1,854,093 Heartland Express 102,771 b 1,699,832 Heidrick & Struggles International 31,594 b 834,398 Hub Group, Cl. A 81,702 a 2,615,281 II-VI 52,514 a 1,883,152 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Insituform Technologies, Cl. A 84,057 a 2,014,846 Interface, Cl. A 118,961 1,556,010 John Bean Technologies 47,458 871,803 Kaman 54,206 1,485,786 Kaydon 69,179 b 2,879,922 Kelly Services, Cl. A 38,354 a 616,732 Knight Transportation 128,292 b 2,731,337 Lawson Products 9,558 155,317 Lindsay 30,732 b 1,168,738 Lydall 26,950 a 217,217 Magnetek 37,153 a 73,191 Mobile Mini 75,843 a 1,260,511 Moog, Cl. A 93,071 a 3,459,449 Mueller Industries 81,462 2,415,348 NCI Building Systems 39,515 a,b 544,517 Old Dominion Freight Line 54,117 a 1,941,718 On Assignment 81,072 a 569,936 Orbital Sciences 144,677 a 2,659,163 Powell Industries 18,807 a 631,539 Quanex Building Products 80,815 1,535,485 Robbins & Myers 75,696 b 1,961,283 School Specialty 37,846 a,b 887,867 SFN Group 116,817 a 998,785 Simpson Manufacturing 77,762 2,643,130 SkyWest 130,007 1,947,505 Standard Register 31,354 b 161,473 Standex International 29,773 710,682 Stanley 30,960 a 979,265 Sykes Enterprises 87,826 a 1,996,285 Teledyne Technologies 75,175 a 3,277,630 Tetra Tech 148,100 a 3,606,235 Toro 79,205 b 4,509,933 Tredegar 63,157 1,077,458 Triumph Group 37,396 b 2,900,434 TrueBlue 90,428 a 1,427,858 United Stationers 52,892 a 3,238,048 18 Common Stocks (continued) Shares Value ($) Industrial (continued) Universal Forest Products 44,659 1,877,911 Viad 30,219 707,125 Vicor 37,801 a,b 571,551 Volt Information Sciences 19,732 a 247,439 Watsco 64,992 b 3,848,826 Watts Water Technologies, Cl. A 74,789 b 2,653,514 Information Technology17.7% Actel 62,893 a 976,099 Adaptec 310,382 a 959,080 Advanced Energy Industries 81,402 a 1,198,237 Agilysys 61,584 668,186 Anixter International 69,857 a 3,660,507 Arris Group 305,116 a 3,749,876 ATMI 72,936 a 1,322,330 Avid Technology 53,685 a,b 783,801 Bel Fuse, Cl. B 27,512 b 644,331 Benchmark Electronics 143,111 a 3,096,922 Black Box 34,697 1,082,199 Blackbaud 92,604 2,134,522 Blue Coat Systems 86,238 a,b 2,805,322 Brightpoint 143,097 a 1,157,655 Brooks Automation 137,880 a 1,340,194 Cabot Microelectronics 53,391 a,b 2,048,079 CACI International, Cl. A 70,612 a 3,349,127 Checkpoint Systems 88,392 a 1,996,775 CIBER 172,726 a 685,722 Cognex 69,525 1,453,768 Cohu 46,209 746,275 Commvault Systems 84,802 a 1,776,602 Compellent Technologies 37,673 a,b 473,550 comScore 38,263 a 694,473 Comtech Telecommunications 63,278 a,b 1,976,805 Concur Technologies 87,432 a,b 3,664,275 CSG Systems International 88,288 a 2,005,903 CTS 76,747 805,843 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) CyberSource 147,158 a 3,779,017 Cymer 66,143 a 2,258,783 Cypress Semiconductor 383,671 a 4,945,519 Daktronics 86,058 b 721,166 DealerTrack Holdings 83,184 a 1,268,556 Digi International 54,924 a 588,236 Diodes 72,291 a 1,552,088 DSP Group 67,591 a 552,218 DTS 30,502 a,b 1,013,886 Ebix 62,002 a,b 1,008,773 Electro Scientific Industries 58,052 a 799,376 EMS Technologies 33,613 a 534,111 Epicor Software 118,371 a 1,086,646 EPIQ Systems 74,058 a,b 892,399 Exar 70,438 a 520,537 FARO Technologies 31,222 a 787,107 FEI 81,640 a 1,836,900 Forrester Research 32,692 a 1,049,740 Gerber Scientific 47,929 a 345,089 Harmonic 204,343 a 1,397,706 Heartland Payment Systems 73,954 1,359,275 Hittite Microwave 40,018 a 2,052,123 Hutchinson Technology 58,472 a 356,094 Infospace 75,945 a 795,144 Insight Enterprises 119,847 a 1,801,300 Integral Systems 27,042 a 235,806 Interactive Intelligence 27,739 a 548,400 Intermec 103,753 a,b 1,190,047 Intevac 43,299 a 602,722 j2 Global Communications 111,020 a,b 2,673,362 JDA Software Group 78,585 a 2,271,106 Keithley Instruments 27,984 238,144 Knot 52,488 a 425,678 Kopin 156,935 a 660,696 Kulicke & Soffa Industries 167,685 a 1,375,017 Littelfuse 40,388 a 1,705,585 20 Common Stocks (continued) Shares Value ($) Information Technology (continued) LoJack 51,541 a 215,441 Manhattan Associates 52,697 a 1,510,296 MAXIMUS 36,057 2,232,289 Mercury Computer Systems 49,370 a 634,898 Methode Electronics 104,235 1,157,008 Micrel 102,075 b 1,191,215 Microsemi 184,716 a 3,058,897 MicroStrategy, Cl. A 20,155 a 1,543,873 MKS Instruments 109,442 a 2,482,145 MTS Systems 35,026 1,046,227 NCI, Cl. A 14,934 a 424,275 NETGEAR 85,254 a 2,306,973 NetScout Systems 73,950 a 1,073,754 Network Equipment Technologies 50,382 a,b 258,460 Newport 85,086 a 1,006,567 Novatel Wireless 99,585 a,b 682,157 Park Electrochemical 44,808 1,353,650 PC-Tel 37,611 a 244,848 Perficient 65,150 a 812,420 Pericom Semiconductor 59,007 a 689,202 Phoenix Technologies 43,930 a,b 131,351 Plexus 88,414 a,b 3,275,739 Progress Software 95,735 a 3,087,454 Radiant Systems 77,924 a 1,096,391 Radisys 59,131 a,b 578,892 Rogers 32,475 a,b 1,086,938 Rudolph Technologies 75,536 a 719,858 ScanSource 55,384 a,b 1,542,998 Sigma Designs 80,406 a,b 953,615 Skyworks Solutions 383,197 a,b 6,453,037 Smith Micro Software 65,174 a 618,501 Sonic Solutions 63,550 a,b 797,553 Stamps.com 28,963 a 307,008 Standard Microsystems 51,099 a 1,312,222 StarTek 14,899 a 101,015 Stratasys 37,974 a,b 905,300 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Supertex 15,470 a,b 417,845 Symmetricom 108,096 a 716,676 Synaptics 79,338 a,b 2,429,330 SYNNEX 45,823 a,b 1,256,467 Take-Two Interactive Software 172,994 a,b 1,880,445 Taleo, Cl. A 82,308 a 2,138,362 Technitrol 126,967 b 685,622 Tekelec 142,665 a 2,586,516 TeleTech Holdings 87,367 a 1,445,924 Tessera Technologies 110,178 a 2,234,410 THQ 173,685 a 1,320,006 Tollgrade Communications 43,010 a 273,544 Triquint Semiconductor 379,351 a 2,860,307 TTM Technologies 94,424 a,b 1,025,445 Tyler Technologies 52,702 a,b 898,042 Ultratech 35,794 a 525,814 United Online 222,882 1,776,370 Varian Semiconductor Equipment Associates 165,994 a 5,467,842 Veeco Instruments 89,058 a,b 3,917,661 ViaSat 73,729 a,b 2,613,693 Websense 104,613 a,b 2,382,038 Wright Express 90,042 a 3,058,727 Materials4.3% A.M. Castle & Co. 27,581 a 378,411 AMCOL International 53,202 b 1,529,025 American Vanguard 26,884 b 217,760 Arch Chemicals 54,327 1,847,661 Balchem 57,370 1,488,178 Brush Engineered Materials 38,969 a 1,158,548 Buckeye Technologies 94,522 a 1,334,651 Calgon Carbon 130,574 a,b 2,023,897 Century Aluminum 123,180 a 1,660,466 22 Common Stocks (continued) Shares Value ($) Materials (continued) Clearwater Paper 26,509 a,b 1,688,093 Deltic Timber 16,636 875,386 Eagle Materials 87,626 2,792,641 H.B. Fuller 103,585 2,429,068 Headwaters 85,178 a 511,068 Myers Industries 60,413 656,085 Neenah Paper 39,450 690,375 Olympic Steel 27,727 881,164 OM Group 69,501 a 2,623,663 Penford 13,720 a 126,910 PolyOne 236,109 a 2,670,393 Quaker Chemical 23,770 748,042 Rock-Tenn, Cl. A 88,498 4,566,497 RTI International Metals 54,656 a 1,478,445 Schulman (A.) 78,775 2,048,938 Schweitzer-Mauduit International 38,937 2,216,294 Stepan 20,439 1,548,254 Texas Industries 51,788 b 1,959,658 Wausau Paper 121,258 a 1,073,133 Zep 44,916 828,251 Telecommunication Services.5% Cbeyond 44,857 a,b 689,901 General Communication, Cl. A 89,181 a 548,463 Iowa Telecommunications Services 51,208 b 862,343 Neutral Tandem 76,688 a,b 1,299,862 NTELOS Holdings 60,809 1,193,681 USA Mobility 61,809 a 861,617 Utilities3.6% Allete 56,228 b 2,050,635 American States Water 48,703 1,817,596 Avista 136,922 2,961,623 The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Utilities (continued) Central Vermont Public Service 20,581 448,872 CH Energy Group 40,454 1,675,605 El Paso Electric 99,518 a 2,114,757 Laclede Group 45,328 1,544,778 New Jersey Resources 84,917 3,203,918 Northwest Natural Gas 63,676 b 3,017,606 NorthWestern 78,180 2,362,600 Piedmont Natural Gas 154,175 b 4,239,812 South Jersey Industries 58,151 2,623,192 Southwest Gas 109,458 3,404,144 UIL Holdings 68,905 2,000,312 UniSource Energy 87,771 2,924,530 Total Common Stocks (cost $917,341,583) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.15%, 6/10/10 (cost $894,854) 895,000 d Other Investment1.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $19,944,000) 19,944,000 e 24 Investment of Cash Collateral for Securities Loaned22.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $227,118,866) 227,118,866 e Total Investments (cost $1,165,299,303) 122.7% Liabilities, Less Cash and Receivables (22.7%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan.At April 30, 2010, the total market value of the funds securities on loan is $214,842,080 and the total market value of the collateral held by the fund is $227,118,866. c Investment in real estate investment trust. d Held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Short-Term/Money Market Investments 24.2 Energy 5.0 Financial 18.3 Materials 4.3 Information Technology 17.7 Utilities 3.6 Industrial 16.8 Consumer Staples 3.2 Consumer Discretionary 16.7 Telecommunication Services .5 Health Care 12.4  Based on net assets. See notes to financial statements. The Fund 25 STATEMENT OF FINANCIAL FUTURES April 30, 2010 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 4/30/2010 ($) Financial Futures Long Russell 2000 Mini 205 14,667,750 June 2010 See notes to financial statements. 26 STATEMENT OF ASSETS AND LIABILITIES April 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $214,842,080)Note 1(b): Unaffiliated issuers 918,236,437 1,009,560,327 Affiliated issuers 247,062,866 247,062,866 Cash 1,081,923 Receivable for investment securities sold 5,910,738 Receivable for shares of Common Stock subscribed 1,704,660 Dividends and interest receivable 672,717 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 415,088 Liability for securities on loanNote 1(b) 227,118,866 Payable for investment securities purchased 12,889,673 Payable for shares of Common Stock redeemed 1,324,899 Payable for futures variation marginNote 4 449,200 Net Assets ($) Composition of Net Assets ($): Paid-in capital 952,019,599 Accumulated undistributed investment incomenet 1,438,202 Accumulated net realized gain (loss) on investments (20,802,531) Accumulated net unrealized appreciation (depreciation) on investments [including ($183,655) net unrealized (depreciation) on financial futures] 91,140,235 Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 53,609,084 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 27 STATEMENT OF OPERATIONS Six Months Ended April 30, 2010 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 5,021,770 Affiliated issuers 5,179 Income from securities lendingNote 1(b) 398,465 Interest 234 Total Income Expenses: Management feeNote 3(a) 1,114,142 Shareholder servicing costsNote 3(b) 1,114,142 Directors feesNote 3(a) 32,315 Loan commitment feesNote 2 9,882 Interest expenseNote 2 130 Total Expenses LessDirectors fees reimbursed by the ManagerNote 3(a) (32,315) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (93,470) Net realized gain (loss) on financial futures 1,678,671 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 215,224,276 Net unrealized appreication (depreciation) on financial futures 524,760 Net Unrealized Appreication (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 28 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 Operations ($): Investment incomenet 3,187,352 7,575,106 Net realized gain (loss) on investments 1,585,201 (8,411,902) Net unrealized appreciation (depreciation) on investments 215,749,036 44,063,643 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet (6,764,974) (10,985,105) Net realized gain on investments  (49,270,636) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold 149,043,791 326,095,099 Dividends reinvested 6,274,003 57,513,861 Cost of shares redeemed (149,462,871) (297,041,023) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 804,183,967 734,644,924 End of Period Undistributed investment incomenet 1,438,202 5,015,824 Capital Share Transactions (Shares): Shares sold 8,624,283 24,497,782 Shares issued for dividends reinvested 372,345 4,593,801 Shares redeemed (8,853,599) (22,393,768) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended April 30, 2010 Year Ended October 31, (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 15.04 15.71 25.45 23.93 21.06 18.91 Investment Operations: Investment incomenet a .06 .15 .22 .15 .12 .11 Net realized and unrealized gain (loss) on investments 4.13 .45 (7.85) 2.45 3.11 2.68 Total from Investment Operations 4.19 .60 (7.63) 2.60 3.23 2.79 Distributions: Dividends from investment incomenet (.13) (.23) (.15) (.12) (.11) (.10) Dividends from net realized gain on investments  (1.04) (1.96) (.96) (.25) (.54) Total Distributions (.13) (1.27) (2.11) (1.08) (.36) (.64) Net asset value, end of period 19.10 15.04 15.71 25.45 23.93 21.06 Total Return (%) 27.96 b 5.43 (32.21) 11.15 15.53 14.88 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 c .51 .51 .51 .50 .50 Ratio of net expenses to average net assets .50 c .50 .50 .50 .50 .50 Ratio of net investment income to average net assets .72 c 1.11 1.09 .60 .52 .55 Portfolio Turnover Rate 8.29 b 25.48 31.84 25.08 25.05 13.64 Net Assets, end of period ($ x 1,000) 1,023,796 804,184 734,645 998,016 888,354 724,909 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 30 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Smallcap Stock Index Fund (the fund) is a separate non-diversified series of Dreyfus Index Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering three series, including the fund.The funds investment objective is to match the performance of the Standard & Poors SmallCap 600 Index.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as:fundamental analytical data,the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and 32 whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  1,008,316,678   Equity Securities Foreign  348,776   U.S. Treasury  894,873  Mutual Funds 247,062,866   Liabilities ($) Other Financial Instruments  (183,655)    See Statement of Investments for industry classification.  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts.Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecur-ring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases, sales, issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and 34 Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended April 30, 2010, The Bank of New York Mellon earned $132,822 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Each of the tax years in the three-year period ended October 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $9,572,587 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to October 31, 2009. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2009 was as follows: ordinary income $10,989,421 and long-term capital gains $49,266,320.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended April 30, 2010, was approximately $18,800 with a related weighted average annualized interest rate of 1.40%. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .25% of the value of the funds average daily net assets and is payable monthly. Under the terms of the Agreement, the Manager has agreed 36 to pay all the expenses of the fund, except management fees, brokerage fees and commissions, taxes, interest fees, commitment fees, Shareholder Services Plan fees, fees and expenses of non-interested Board members (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the funds allocable portion of the accrued fees and expenses of the non-interested Board members (including counsel fees). Each Board member also serves as a Board member of other funds within the Dreyfus complex (collectively, the Fund Group). Currently, the Company and 10 other funds (comprised of 33 portfolios) in the Dreyfus Family of Funds pay each Board member their respective allocated portion of an annual retainer of $85,000 and an attendance fee of $10,000 for each regularly scheduled Board meeting, an attendance fee of $2,000 for each separate in-person committee meeting that is not held in conjunction with a regularly scheduled Board meeting and an attendance fee of $1,000 for each Board meeting and separate committee meeting that is conducted by telephone.The Chairman of the Board receives an additional 25% of such compensation and the Audit Committee Chairman receives an additional $15,000 per annum.The Company also reimburses each Board member for travel and out-of-pocket expenses in connection with attending Board or committee meetings. Subject to the Companys Emeritus Program Guidelines, Emeritus Board members, if any, receive 50% of the Companys annual retainer fee and per meeting fee paid at the time the Board member achieves emeritus status. (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services, at the annual rate of .25% of the value of the funds average daily net assets.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other indus- The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) try professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2010, the fund was charged $1,114,142 pursuant to the Shareholder Services Plan. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $207,544 and shareholder services plan fees $207,544. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended April 30, 2010, amounted to $72,851,364 and $74,699,085, respectively. The fund may invest in shares of certain affiliated investment companies also advised or managed by the adviser. Investments in affiliated investment companies for the period ended April 30, 2010 were as follows: Affiliated Investment Value Value Net Company 10/31/2009 ($) Purchases ($) Sales ($) 4/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 7,316,000 73,403,000 60,775,000 19,944,000 1.9 Dreyfus Institutional Cash Advantage Plus Fund 151,450,309314,219,226 238,550,669 227,118,866 22.2 Total 158,766,309 387,622,226 The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related con- 38 tingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting.Accordingly,even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Contracts open at April 30, 2010 are set forth in the Statement of Financial Futures. At April 30, 2010, accumulated net unrealized appreciation on investments was $91,323,890, consisting of $190,576,170 gross unrealized appreciation and $99,252,280 gross unrealized depreciation. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At April 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 40 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Directors held on March 2, 2010, the Board unanimously approved the continuation of the funds Management Agreement with Dreyfus for a one-year term ending March 30, 2011. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Management Agreement, the Board considered all factors that it believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting, administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure. The Board also considered Dreyfus brokerage policies and practices, the standards applied in seeking best execution and Dreyfus policies and practices regarding soft dollars. The Fund 41 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of retail no-load pure index small-cap core funds and one small-cap growth fund that are benchmarked against the S&P SmallCap 600 Index (the Performance Group) and to a larger universe of funds, consisting of all retail and institutional small-cap core funds (the Performance Universe) selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted the funds average annual total return was at or above the Performance Group and Performance Universe medians for all periods, except the one-year period ended December 31, 2009 when it was below the Performance Group and Performance Universe medians. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The Board members noted that the funds contractual management fee was below the Expense Group median, the funds actual management fee was at the Expense Group and Expense Universe medians and the funds total expense ratio was below the Expense Group median and at the Expense Universe median. Management noted that, pursuant to the Management Agreement, Dreyfus pays all of the funds expenses, except management fees, shareholder services fees, and certain other expenses, including the fees and expenses of the independent Board members and their counsel.Additionally, Dreyfus has agreed to reduce its management fee in an amount equal to the fees and expenses of the independent Board members and their counsel. 42 Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds and/or separate accounts with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus perspective, as applicable, in providing services to the Similar Accounts as compared to the fund.The Board analyzed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fees. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted there were no soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreas- The Fund 43 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) ing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that Dreyfus did not realize a profit on the funds operations. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was generally satisfied with the funds relative performance. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the Management Agreement was in the best interests of the fund and its shareholders. 44 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Index Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: June 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: June 23, 2010 By: /s/ James Windels James Windels, Treasurer Date: June 23, 2010 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
